Exhibit 10.2

REIMBURSEMENT AGREEMENT
among
ENDEAVOUR INTERNATIONAL CORPORATION,
as Holdings

ENDEAVOUR ENERGY UK LIMITED,
as the Payer,

NEW PEARL S.à R.L.,
as Payee
and
CYAN PARTNERS, LP,
as Collateral Agent

Dated as of May 31, 2012

TABLE OF CONTENTS

PAGE

                  Section 1.  
Definitions and Accounting Terms
    1     1.01    
Defined Terms
    1   Section 2.  
Reimbursement by the Payer
    28     2.01    
LC Issuance Documents
    28     2.02    
Reimbursement Obligations
    28     2.03    
Release of Payee Cash Collateral
    29   Section 3.  
Payment of Fees
    29   Section 4.  
Payments
    30     4.01    
Method and Place of Payment
    30     4.02    
Tax Gross-Up and Indemnities
    31   Section 5.  
Conditions Precedent to the Effective Date
    33     5.01    
Officer’s Certificate
    34     5.02    
Company Documents; Proceedings; etc
    34     5.03    
Consummation of the Refinancing
    34     5.04    
Adverse Change, Approvals
    35     5.05    
Litigation
    35     5.06    
Amendment to Existing Credit Agreement; Security Documents
    35     5.07    
Financial Statements
    36     5.08    
Deliverables
    36     5.09    
Escrow Release Date
    36     5.10    
Payee Loan Agreement
    37     5.11    
Fees, etc
    37     5.12    
No Default; Representations and Warranties
    37     5.13    
Service of Process
    37   Section 6.  
Representations, Warranties and Agreements
    37     6.01    
Company Status
    37     6.02    
Power and Authority
    37     6.03    
No Violation
    38     6.04    
Approvals
    38  

6.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections 38

                    6.06    
Litigation
    40     6.07    
True and Complete Disclosure
    40     6.08    
Tax Returns and Payments
    40     6.09    
Compliance with ERISA
    41     6.10    
Security Documents
    42     6.11    
Properties
    43     6.12    
Capitalization
    44     6.13    
Subsidiaries
    45     6.14    
Compliance with Statutes, etc
    45     6.15    
Investment Company Act
    45     6.16    
Environmental Matters
    45     6.17    
Employment and Labor Relations
    46     6.18    
Intellectual Property, etc
    47     6.19    
Indebtedness
    47     6.20    
Insurance
    47     6.21    
Holding Company
    47     6.22    
Immaterial Subsidiaries
    48   Section 7.  
Affirmative Covenants
    48     7.01    
Information Covenants
    48     7.02    
Books, Records and Inspections; Annual Meetings
    51     7.03    
Maintenance of Property; Insurance
    51     7.04    
Existence; Franchises; Oil and Gas Properties
    52     7.05    
Compliance with Statutes, etc
    53     7.06    
Compliance with Environmental Laws
    53     7.07    
ERISA
    54     7.08    
End of Fiscal Years; Fiscal Quarters
    56     7.09    
Performance of Obligations
    56     7.10    
Payment of Taxes
    56     7.11    
Additional Security; Further Assurances; etc
    56     7.12    
Ownership of Subsidiaries; etc
    58     7.13    
Qualified Preferred Stock
    58     7.14    
Maintenance of Company Separateness
    58     7.15    
Permitted Acquisitions
    58     7.16    
Project Documents, etc
    59     7.17    
Oil and Gas Properties
    59     7.18    
Post-Closing Obligations
    60   Section 8.  
Negative Covenants
    60     8.01    
Liens
    60     8.02    
Consolidation, Merger, Purchase or Sale of Assets, etc
    64     8.03    
Dividends
    66     8.04    
Indebtedness
    67     8.05    
Advances, Investments and Loans
    69     8.06    
Transactions with Affiliates
    71  

8.07 Limitations on Prepayments of Junior Financing; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements, etc 71

                    8.08    
Limitation on Certain Restrictions on Subsidiaries
    72     8.09    
Limitation on Issuance of Equity Interests
    73     8.10    
Business
    74     8.11    
Limitation on Creation of Subsidiaries
    74     8.12    
Limitation on Commodity Hedging
    74     8.13    
Elections
    75     8.14    
LC Documents
    75   Section 9.  
Events of Default
    75     9.01    
Payments
    75     9.02    
Representations, etc
    75     9.03    
Covenants
    75     9.04    
Default Under Other Agreements
    75     9.05    
Bankruptcy, etc
    76     9.06    
ERISA
    76     9.07    
Security Documents
    77     9.08    
Guaranties
    77     9.09    
Judgments
    77     9.10    
Nationalization
    77     9.11    
Project Documents
    77     9.12    
Change of Control
    78   Section 10.  
The Collateral Agent
    78     10.01    
Appointment
    79     10.02    
Nature of Duties
    79     10.03    
Lack of Reliance on the Collateral Agent
    79     10.04    
Certain Rights of the Collateral Agent
    80     10.05    
Reliance
    80     10.06    
Indemnification
    80     10.07    
Collateral Agent in its Individual Capacity
    81     10.08    
Resignation by the Collateral Agent
    81     10.09    
Delegation of Duties
    81     10.10    
Collateral Matters
    82     10.11    
Delivery of Information
    82   Section 11.  
Miscellaneous
    83     11.01    
Payment of Expenses, etc
    83     11.02    
Notices
    84     11.03    
Benefit of the Agreement; Assignments; Participations
    85     11.04    
No Waiver; Remedies Cumulative
    85     11.05    
Calculations; Computations
    85  

11.06 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 85

                    11.07    
Counterparts
    87     11.08    
Headings Descriptive
    87     11.09    
Amendment or Waiver; etc
    87     11.10    
Survival
    87     11.11    
Confidentiality
    87     11.12    
Process Agent
    88     11.13    
Judgment Currency
    89     11.14    
Maximum Lawful Rate
    89   Section 12.  
Holdings Guaranty
    90     12.01    
Guaranty
    90     12.02    
Bankruptcy
    90     12.03    
Nature of Liability
    90     12.04    
Independent Obligation
    90     12.05    
Authorization
    91     12.06    
Reliance
    92     12.07    
Subordination
    92     12.08    
Waiver
    92     12.09    
Payments
    93     12.10    
Maximum Liability
    93  

     
SCHEDULE 1.01(b)
  Subsidiary Guarantors
SCHEDULE 5.09(g)
  Accounts
SCHEDULE 6.09(a)
  Plans
SCHEDULE 6.11(a)
  Leased Real Property
SCHEDULE 6.11(b)
  Oil and Gas Properties
SCHEDULE 6.12
  Capitalization
SCHEDULE 6.13
  Subsidiaries
SCHEDULE 6.19
  Existing Indebtedness
SCHEDULE 6.20
  Insurance
SCHEDULE 8.01(c)
  Existing Liens
SCHEDULE 8.05(c)
  Existing Investments
SCHEDULE 8.08
  Existing Encumbrances or Restrictions
EXHIBIT A
  Form of Notice to Post Collateral
EXHIBIT B
  Form of Solvency Certificate
EXHIBIT C
  Form of Compliance Certificate
EXHIBIT D
  Form of Letter of Credit
EXHIBIT E
  Form of LC Issuance Agreement
EXHIBIT F-1
  Form of Officer’s Certificate (U.S.)
EXHIBIT F-2
  Form of Officer’s Certificate (English)

REIMBURSEMENT AGREEMENT, dated as of May 31, 2012, among Endeavour International
Corporation, a Nevada corporation (“Holdings”), Endeavour Energy UK Limited, a
United Kingdom private limited company (the “Payer”), New Pearl S.à r.l., a
private limited liability company (société à responsabilité limitée) organized
and established under Luxembourg law with registered office at 40 avenue
Monterey, L-2163 Luxembourg, pending registration with the Luxembourg Register
of Commerce and Companies and having a share capital of $15,700 (“Payee”) and
Cyan Partners, LP, as Collateral Agent. All capitalized terms used herein and
defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein and the
other Reimbursement Documents, the Payer shall, on the date hereof: (i) enter
into an agreement with BNP Paribas (the “LC Bank”) pursuant to which the Payer
(in its capacity as the “LC Party” thereunder, the “LC Party”) will instruct the
LC Bank to issue Letters of Credit for the benefit of The Law Debenture Trust
Corporation p.l.c.; and (ii) Payee will place in an account secured in favor of
the LC Bank $119,688,700.00 as Cash Collateral in order to secure the
reimbursement of amounts which may be drawn under the Letters of Credit. The
Letters of Credit are to be issued to support the decommissioning liabilities of
the Payer and shall be fully released on or prior to the LC Release Date.

WHEREAS, in consideration of Payee agreeing to provide $119,688,700.00 as Cash
Collateral in order to secure the reimbursement of amounts which may be drawn
under the Letters of Credit, the Payer and Holdings have agreed to reimburse
Payee for certain payments made in connection with the LC Issuance Documents. If
a Letter of Credit is drawn, the Payer shall provide cash cover to reimburse the
Payee in an amount equal to the U.S. Dollar equivalent (using the Fixed Exchange
Rate) for such amount of the Cash Collateral as is applied by the LC Bank upon
such drawing.

WHEREAS, the Payer and the Payee desire to enter into this Agreement to
document, among other things, the terms governing such reimbursement
arrangement. Holdings is entering into this Agreement in its capacity as
guarantor in respect of the obligations of the Payer to the Payee under this
Agreement.

      NOW, THEREFORE, IT IS AGREED:

SECTION 1.
  Definitions and Accounting Terms.
 
   

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“2016 Convertible Senior Notes” shall mean the Endeavour Energy Luxembourg
S.àr.l.’s 11.5% Guaranteed Convertible Senior Bonds due 2016 issued pursuant to
the 2016 Convertible Senior Notes Trust Deed, as in effect on the Effective Date
and as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“2016 Convertible Senior Notes Trust Deed” shall mean the trust deed pursuant to
which the 2016 Convertible Senior Notes were issued, as in effect on the
Effective Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

“2014 Senior Subordinated Notes” shall mean Holdings’ 12% Senior Subordinated
Notes due 2014 issued pursuant to the 2014 Senior Subordinated Notes Agreement,
as in effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“2014 Senior Subordinated Notes Agreement” shall mean the note agreement
pursuant to which the 2014 Senior Subordinated Notes were issued, as in effect
on the Effective Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“2P Reserve Value” shall mean, as of any date determination with respect to
Proved Reserves and Probable Reserves, in each case of Holdings and its
Subsidiaries, the sum of (a) the PV-10 Value of such Proved Reserves as of such
date plus (b) the Probable Reserve Value of such Probable Reserves as of such
date.

“2P Reserves” shall mean the sum of Proved Reserves and Probable Reserves.

“Acquired Entity or Business” shall mean either (a) the assets constituting a
business, division or product line of any Person not already a Subsidiary of
Holdings or (b) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Subsidiary Guarantor (or shall be merged with and into the Payer or
a Wholly-Owned Subsidiary Guarantor, with the Payer or the Wholly-Owned
Subsidiary Guarantor being the surviving or continuing Person).

“Additional Guarantor Requirement” shall have the meaning provided in
Section 7.11(c).

“Additional Security Documents” shall have the meaning provided in
Section 7.11(a).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Payee or any of its Affiliates shall be considered an Affiliate
of Holdings or any Subsidiary thereof.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (a) the Fair Market Value of Holdings Common
Stock issued (or to be issued) as consideration in connection with such
Permitted Acquisition (including, without limitation, Holdings Common Stock
which may be required to be issued as earn-out consideration upon the
achievement of certain future performance goals of the respective Acquired
Entity or Business (as determined in good faith by the senior management of
Holdings)), (b) the aggregate amount of all cash paid (or to be paid) by
Holdings or any of its Subsidiaries in connection with such Permitted
Acquisition (including, without limitation, payments of fees and costs and
expenses in connection therewith) and all contingent cash purchase price,
earn-out, non-compete and other similar obligations of Holdings or any of its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by Holdings), (c) the aggregate principal
amount of all Indebtedness assumed, incurred, refinanced and/or issued in
connection with such Permitted Acquisition, (d) the aggregate liquidation
preference of all Qualified Preferred Stock of Holdings issued or to be issued
as consideration in connection with such proposed Permitted Acquisition
(including, without limitation, Qualified Preferred Stock of Holdings which may
be required to be issued as earn-out consideration upon the achievement of
certain future performance goals of the respective Acquired Entity or Business
(as determined in good faith by Holdings)) and (e) the Fair Market Value of all
other consideration paid (or to be paid) in connection with such Permitted
Acquisition.

“Agreement” shall mean this Reimbursement Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Alba Acquisition” shall mean the acquisition of the Alba Interest pursuant to
the COP Acquisition Agreement (as in effect on the date hereof).

“Alba Interest” shall have the meaning assigned to such term in the COP
Acquisition Agreement.

“Asset Sale” shall mean any direct or indirect sale, transfer, issuance,
conveyance, lease (other than operating leases entered into in the ordinary
course of business), assignment or other disposition by Holdings or any of its
Subsidiaries to any Person (including by way of redemption by such Person) other
than to Holdings or a Wholly-Owned Subsidiary Guarantor of any property or asset
(including, without limitation, any capital stock or other securities of, or
Equity Interests in, another Person), but excluding sales of assets pursuant to
Sections 8.02(b), 8.02(c), 8.02(d), 8.02(i), 8.02(l), 8.02(j), 8.02(k), and
8.02(m).

“Attributable Indebtedness” in respect of a sale-leaseback transaction shall
mean, as at the time of determination, the present value of the total
obligations of the lessee for rental/lease payments during the remaining term of
the lease included in such sale-leaseback transaction (including any period for
which such lease has been extended); provided, however, that if such
sale-leaseback transaction results in a Capitalized Lease Obligation, the amount
of Indebtedness represented thereby shall be determined in accordance with the
definition of Capitalized Lease Obligations.

“Authorization” shall mean an authorization, consent, permit, approval,
resolution, license, exemption, filing, notarization or registration.

“Authorized Officer” shall mean, with respect to (a) delivering the Notice to
Post Collateral and similar notices, any person or persons that has or have been
authorized by the Board of Directors of Holdings or the Payer to deliver such
notices pursuant to this Agreement and that has or have appropriate signature
cards on file with the Payee, (b) delivering financial information and officer’s
certificates (including certificates described in Section 7.01(e) pursuant to
this Agreement, the chief financial officer, the treasurer or the principal
accounting officer of Holdings or the Payer, as applicable, and (c) any other
matter in connection with this Agreement or any other Reimbursement Document,
any officer (or a person or persons so designated by any two officers) of
Holdings or the Payer, as applicable.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any jurisdiction outside of the United States or
any State thereof.

“Business Day” shall mean for all purposes, any day except Saturday, Sunday and
any day which shall be in New York, New York or London, England, a legal holiday
or a day on which banking institutions are authorized or required by law or
other government action to close.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP (excluding
Permitted Acquisitions and Permitted Business Investments whether or not
capitalized in accordance with GAAP) and, without duplication, the amount of all
Capitalized Lease Obligations incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Collateral” shall mean the amounts credited by the Payee and Payer to
accounts for the benefit of the LC Bank pursuant to the Cash Collateral Pledges
to secure repayment of amounts paid by the LC Bank under the Letters of Credit
which, after giving effect to the funding of such accounts on the Effective
Date, will be in the aggregate amount of £77,040,000.

“Cash Collateral Pledges” shall mean the pledges of deposit and pledge/mortgage
declarations with respect to the Cash Collateral each dated as of the date of
this Agreement between (a) the Payer and the LC Bank and (b) Payee and the LC
Bank.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within six months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) Dollar-denominated
time deposits, certificates of deposit and bankers acceptances of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s with
maturities of not more than six months from the date of acquisition by such
Person, (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above,
(e) commercial paper issued by any Person incorporated in the United States
rated at least A-1 or the equivalent thereof by S&P or at least P 1 or the
equivalent thereof by Moody’s and in each case maturing not more than six months
after the date of acquisition by such Person, (f) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (e) above and (g) instruments equivalent to
those referred to in clauses (a) through (f) above denominated in Pounds
comparable in credit quality and tenor to those referred to above and
customarily used by companies for cash management purposes in the United Kingdom
to the extent reasonably required in connection with any business conducted by
any Subsidiary organized in such jurisdiction.

“Change in Law” shall have the meaning provided in Section 9.06.

“Change of Control” shall mean (a) Holdings shall at any time cease to own
(beneficially and of record), directly or indirectly, 100% of the Equity
Interests of the Payer, (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of 45% or more on a fully diluted basis of the economic
or voting interests in Holdings’ capital stock, (c) Continuing Directors shall
at any time cease to constitute a majority of the Board of Directors of Holdings
or (d) a “change of control” or similar event the occurrence of which gives rise
to a mandatory prepayment or redemption, required offer to purchase or an event
of default shall occur as provided in any Permitted Junior Debt (or any
documentation governing same) or any Qualified Preferred Stock (or the
documentation governing the same).

“Class C Convertible Preferred Stock” shall mean Holdings’ Series C Preferred
Stock with the terms set forth in the Certificate of Designation of Series C
Preferred Stock originally filed with the Nevada Secretary of State on
October 30, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute and any regulations promulgated thereunder.

“Collateral” shall mean all property (whether real or personal, tangible or
intangible) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any Security Document, including, without
limitation, all Collateral under and as defined in each Security Document;
provided that “Collateral” shall not include any Excluded Assets.

“Collateral Agent” shall mean Cyan Partners, LP (or its designee, including any
Person designated pursuant to Section 10.08(e)), in its capacity as Collateral
Agent for Payee hereunder and the other Reimbursement Documents, and shall
include any successor to the Collateral Agent appointed pursuant to
Section 10.08.

“Collateral Assignment” shall mean the Collateral Assignment of Reimbursement
Agreement dated on or about the date of this Agreement between the Payee and the
Collateral Agent.

“Commodity Hedging Agreement” shall mean a commodity price risk management
agreement or similar arrangement (including commodity price swap agreements,
forward agreements or contracts of sale which provide for prepayment for
deferred shipment or delivery of oil, gas or other commodities).

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the lower of
(i) the maximum amount of such Contingent Obligation pursuant to the agreement
or instrument under which such Contingent Obligation is created and (ii) the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of Holdings on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors is recommended by a majority of the then Continuing
Directors.

“COP Acquisition Agreement” shall mean the Sale and Purchase Agreement dated as
of December 23, 2011 among ConocoPhillips (U.K.) Limited, ConocoPhillips
Petroleum Limited and ConocoPhillips (U.K.) Lambda Limited, as sellers, and
Payer, as buyer.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“De Minimus Guaranteed Amount” shall mean a principal amount of Indebtedness of
$5,000,000.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for consideration any shares of any class of the capital stock
or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments (other
than in the ordinary course of business, consistent with past practices) made or
required to be made by such Person with respect to any stock appreciation
rights, equity incentive or achievement plans or any similar plans or setting
aside of any funds for the foregoing purposes.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of Holdings that was
formed under the laws of the United States or any state of the United States or
the District of Columbia.

“Dutch Sector” shall mean the jurisdiction of The Netherlands commonly referred
to as the Dutch Sector – North Sea.

“Dutch Subsidiaries” shall mean and include each of Endeavour International
Holding B.V. and Endeavour Energy Netherlands B.V.

“Effective Date” shall have the meaning provided in Section 5.

“Employee Benefit Plans” shall mean, collectively, all Plans (and for each Plan
that is required to file an annual report on Internal Revenue Service Form
5500-series, a copy of the most recent such report (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information), and for each
Plan that is a “single employer plan” as defined in Section 4001(a)(15) of
ERISA, the most recently prepared actuarial valuation therefor) and any other
“employee benefit plans” as defined in Section 3(3) of ERISA, and any other
material agreements, plans or arrangements, sponsored, maintained, or
contributed to by (or to which there is an obligation to contribute of)
Holdings, any of its Subsidiaries, or any ERISA Affiliate for the benefit of
current or former employees of Holdings or any of its Subsidiaries or any ERISA
Affiliate (provided that the foregoing shall apply in the case of any
Multiemployer Plan, only to the extent that any document described herein is in
the possession of Holdings, and/or any ERISA Affiliate or is reasonably
available thereto from the sponsor or trustee of any such plan).

“Endeavour Party” shall mean Holdings, the Payer and each other Person (other
than the Collateral Agent or any other Secured Party) party to any Security
Documents or Guaranty.

“English Charge Over Shares” shall mean that certain Charge Over Shares, dated
as of April 12, 2012, between Endeavour Energy North Sea, L.P. and the
Collateral Agent.

“English Debenture” shall mean that certain Debenture, dated as of April 12,
2012 between the Payer and the Collateral Agent.

“English Security Documents” shall mean and include (i) the English Charge Over
Shares and (ii) the English Debenture.

“Environmental Law” shall mean any applicable Federal, state, local, UK or other
non-U.S. law (including common law), rule, regulation, ordinance, code,
directive, judgment or order now or hereafter in effect and in each case as
amended, and any binding judicial or administrative interpretation thereof,
relating to the protection of the environment or of human health and safety (to
the extent such health and safety relate to exposure to Hazardous Materials), or
to the presence, Release or threatened Release, or the manufacture, use,
transportation, treatment, storage, disposal or recycling of Hazardous
Materials, or the arrangement for any such activities.

“EOC” shall mean Endeavour Operating Corporation, a Delaware corporation.

“Equity Interests” shall mean (i) with respect to any Person that is a
corporation, any and all shares, interests, participation or other equivalents
of or interest in (however designated and whether or not voting) corporate stock
of such Person, including each class of common stock and preferred stock of such
Person, (ii) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and (iii) any
warrants, rights or options to purchase any of the instruments or interests
referred to in the preceding clauses (i) or (ii).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings and/or any of its Subsidiaries would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” shall mean (a) a Reportable Event; (b) the failure of any Plan to
satisfy the minimum funding standards, if any, applicable to that Plan for a
Plan year under Section 412 of the Code or Section 302 of ERISA or a Plan’s
application for a waiver of such minimum funding standards pursuant to Section
412(c) of the Code or Section 302(c) of ERISA; (c) the arising of a lien or
encumbrance under Section 4068 of ERISA; (d) a determination that any Plan is,
or is expected to be, in at-risk status under Section 430(i) of the Code or
Section 303(i) of ERISA; (e) the incurrence by Holdings, any of its
Subsidiaries, or an ERISA affiliate of material liability (including any
indirect, contingent, or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA or
Section 4971 or 4975 of the Code; (f) the institution of proceedings, or the
occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings by the PBGC to terminate
or appoint a trustee to administer any Plan pursuant to Title IV of ERISA;
(g) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(a)(2) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA; (h) the complete or
partial withdrawal of Holdings, any Subsidiary or any ERISA Affiliate from a
Multiemployer Plan that gives rise to, or is expected to give rise to a
liability under Section 4201 of ERISA, the reorganization or insolvency under
Title IV of ERISA of any Multiemployer Plan, or the receipt by Holdings, any
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, any Subsidiary or any ERISA Affiliate of any
notice, that a Multiemployer Plan is in endangered or critical status under
Section 432 of the Code or Section 305 of ERISA; or (i) the knowledge of
Holdings of a violation of the applicable requirements of Section 404 or 405 of
ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary (as defined in Section 3(21) of ERISA) or disqualified person (as
defined in Section 4975(e)(2) of the Code) with respect to any Plan for which
Holdings or any of its Subsidiaries is reasonably expected to incur a material
liability.

“Escrow Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as escrow agent under the Escrow Agreement, or any successor.

“Escrow Agreement” shall mean the Escrow Agreement dated as of February 23, 2012
among Citigroup Global Markets Inc., as representative of the several initial
purchasers of the Indenture Notes, Holdings, EOC, Wilmington Trust, National
Association, as trustee under the Second Priority Notes Indenture, Wells Fargo
Bank, National Association, as collateral agent under the Indentures, as Escrow
Agent and as trustee under the First Priority Notes Indenture.

“Escrow Release Date” shall have the meaning assigned such term in the Existing
Credit Agreement as amended on the date hereof.

“Estimated Administration Costs” shall have the meaning provided in
Section 3.02.

“Event of Default” shall have the meaning provided in Section 9.

“Exchange Act” shall mean the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“Exchange Rate” shall mean, on any day, with respect to any currency other than
Dollars, the noon buying rate in New York City for such currency on such date
for cable transfers as certified for customs purposes by the Federal Reserve
Bank of New York.

“Excluded Asset” shall mean any Indenture Collateral.

“Existing Credit Agreement” shall mean (i) that certain Credit Agreement, dated
April 12, 2012, among Holdings, Payer, Cyan Partners, LP, as administrative
agent, and the lenders from time to time party thereto.

“Existing Credit Agreement Amendment” shall mean that certain First Amendment to
the Credit Agreement, U.S. Security Agreement and Subsidiaries Guaranty, dated
as of the date hereof, by and among each Endeavor Party, each Subsidiary
Guarantor, Cyan Partners, LP as administrative agent and collateral agent under
the Existing Credit Agreement and the lenders party thereto.

“Existing Indebtedness” shall have the meaning provided in Section 5.03(c).

“Existing Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 16, 2010, among Holdings, Payer, Cyan Partners, LP, as
administrative agent and the lenders from time to time party thereto.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors of Holdings or other governing body or, pursuant to a specific
delegation of authority by such Board of Directors or governing body, a
designated senior executive officer, of Holdings, or the Subsidiary of Holdings
selling such asset.

“Fees” shall have the meaning referred to in Section 3.01 and any fee payable
pursuant to Section 3.04.

“First Priority Notes” shall mean the 12% First Priority Notes due 2018 issued
pursuant to the First Priority Notes Indenture, including any such 12% First
Priority Notes issued upon the exchange offer as contemplated in the First
Priority Notes Indenture.

“First Priority Notes Indenture” shall mean that certain indenture, dated as of
February 23, 2012, among Holdings, the guarantors party thereto, and Wells Fargo
Bank, National Association, as collateral agent and trustee.

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary the Equity
Interests in which are owned directly by (a) Holdings or (b) a Domestic
Subsidiary that is not a direct or indirect Subsidiary of a Foreign Subsidiary.

“Fixed Exchange Rate” shall mean 0.64367 GBP to 1 Dollar.

“Foreign Subsidiary” shall mean any Restricted Subsidiary of Holdings that was
not formed under the laws of the United States or any state of the United States
or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 8, including defined terms as used therein, are
subject (to the extent provided therein) to Section 11.05(a).

“Governmental Authority” shall mean the government of the United Kingdom, the
United States, the European Union and any other nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Grantor” shall have the meaning provided in Section 7.11(c).

“Guaranteed Parties” shall mean the Payee.

“Guaranteed Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all amounts
owed by the Payer and/or Holdings under this Agreement and all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
thereon (including any interest and fees accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed claim in any such
proceeding)) of the Payer to the Payee now existing or hereafter incurred under,
arising out of or in connection with this Agreement and each other Reimbursement
Document to which the Payer is a party and the due performance and compliance of
the Payer with all the terms, conditions and agreements contained in this
Agreement and each other Reimbursement Document.

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

“Guaranty” shall mean each of the Holdings Guaranty and the Subsidiaries
Guaranty.

“Hazardous Materials” shall mean any waste or other substance that is listed,
defined, designated or classified as, or otherwise regulated as, hazardous or
toxic or a pollutant or contaminant under or pursuant to any Environmental Law,
including any petroleum, Hydrocarbons and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials.

“Hedging Agreement” shall mean any Commodity Hedging Agreement, Interest Rate
Hedging Agreement or foreign currency exchange agreement or other currency
exchange rate hedging agreement.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Holdings Common Stock” shall have the meaning provided in Section 6.12.

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 12.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, leasehold interests
and licenses, oil, gas and mineral leases, leasehold interests and licenses, or
other liquid or gaseous hydrocarbon licenses, leases, fee mineral interests,
term mineral interests, subleases, farm-outs, royalties, overriding royalty and
royalty interests, non-consent interests arising out of or pursuant to Oil and
Gas Contracts, net profit interests, net revenue interests, oil payments,
production payments, production payment interests and similar interests and
estates, including all reserved or residual interest of whatever nature and all
reversionary or carried interests relating to any of the foregoing.

“Hydrocarbons” shall mean oil, gas, casinghead gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products directly or indirectly
refined, separated, settled and dehydrated therefrom, including kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, helium, sulfur and all other minerals.

“Immaterial Subsidiary” shall mean any Subsidiary that did not, as of the last
day of the most recently ended four full fiscal quarters of Holdings for which
internal financial statements are available, have assets (for this purpose,
determined exclusive of intercompany receivables and in the case of
determinations with respect to EOC, exclusive of investments in its
Subsidiaries) with a book value in excess of 2.5% (or, in the case of EOC,
10.0%) of the consolidated total assets of Holdings and its Subsidiaries;
provided that if at any time the aggregate amount of consolidated total assets
attributable to Immaterial Subsidiaries (other than EOC) would otherwise exceed
10% of the consolidated total assets of Holdings and its Subsidiaries, then
Subsidiaries that would otherwise constitute Immaterial Subsidiaries pursuant to
this definition (without giving effect to this proviso) shall be deemed not to
constitute Immaterial Subsidiaries to the extent necessary so that the
percentage limitation in this proviso is not exceeded. For purposes of
calculations of the book value of assets of a Subsidiary pursuant to this
definition (i) the value of the loan evidenced by that certain revolving loan
facility agreement dated January 23, 2008 (as amended, supplemented or modified
from time to time) between Endeavour International Holding B.V. and Endeavour
Energy Luxembourg S.a.r.l., and (ii) the value of other loans and receivables in
an aggregate amount not in excess of $5,000,000 owed to such Subsidiary by
Holdings or any other Subsidiary of Holdings, in each case shall be disregarded.
Notwithstanding anything to the contrary above in this definition, except for
EOC (which shall, in any event, be subject to the provisions of the second
preceding sentence) in no event shall an Indenture Guarantor be considered an
Immaterial Subsidiary for the purposes of this Agreement.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f), (g), (h) or (i) of this definition secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the Fair Market Value of the property to
which such Lien relates), (d) all Capitalized Lease Obligations of such Person,
(e) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take or pay and similar
obligations, (f) all Contingent Obligations of such Person (other than
Contingent Obligations of a Endeavour Party in respect of contractual
obligations of another Endeavour Party arising in the ordinary course of
business and not otherwise constituting Indebtedness), (g) all obligations under
any Hedging Agreement, (h) all Off-Balance Sheet Liabilities of such Person and
(i) all Attributable Indebtedness of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include trade payables, accrued expenses
and deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.

“Indenture Collateral” shall mean (i) any shares of stock and other Equity
Interests in any First-Tier Foreign Subsidiary and the certificates, if any,
representing such Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests and all subscription warrants, rights or options issued
thereon or with respect thereto, (ii) any promissory notes or other Indebtedness
owed by any Foreign Subsidiary to Holdings or any Domestic Subsidiary of
Holdings and any other instruments or agreements evidencing such Indebtedness,
and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness, (iii) all proceeds of, income and other
payments (including, without limitation, dividends and distributions received)
now or hereafter due and payable with respect to, and supporting obligations
relating to, any of the assets described in preceding clauses (i) and (ii) and
(iv) any other assets not described above in this definition to the extent, but
only to the extent, a Lien is granted in such assets by Holdings or an Indenture
Guarantor for the benefit of the holders of the Indenture Notes pursuant to the
security and pledge documents in the form and substance substantially identical
(as determined by the Payee) to the various forms of security and pledge
documentation attached to the Escrow Agreement as Exhibits D-1, D-2, D-3, E-1,
E-2 and E-3 thereto (in each case as such forms, documents, agreements and
exhibits are in effect as of the date hereof).

“Indenture Guarantors” shall mean each of (a) the Restricted Subsidiaries of
Holdings executing the Indentures as initial Indenture Guarantors, (b) any other
Restricted Subsidiary of Holdings that executes a supplement to the Indentures
in accordance with the terms thereof and (c) the respective successors and
assigns of such Restricted Subsidiaries in each case until such time as any such
Restricted Subsidiary shall be released and relieved of its obligations pursuant
to the terms thereof.

“Indenture Notes” shall mean, collectively, the First Priority Notes and the
Second Priority Notes.

“Indentures” shall mean, collectively, the First Priority Indenture and the
Second Priority Indenture.

“Indemnified Person” shall have the meaning provided in Section 11.01.

“Independent Engineering Firm” shall mean Netherland, Sewell & Associates, Inc.
and/or one or more independent engineering firms selected by the Payer and
reasonably acceptable to the Payee.

“Intercompany Loans” shall have the meaning provided in Section 8.05(h).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered in form as shall be satisfactory to the Payee in its
sole discretion.

“Interest Rate Hedging Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest collar agreement or other interest rate
protection agreement, interest rate hedging arrangement or other similar
arrangement or arrangement.

“Investment Grade” shall mean a rating of BBB- or higher (with a stable outlook)
by S&P and Baa3 or higher (with a stable outlook) by Moody’s.

“Investments” shall have the meaning provided in Section 8.05.

“Junior Financing” shall mean each of (a) the 2016 Convertible Senior Notes,
(b) the 2014 Senior Subordinated Notes, (c) the Indenture Notes and
(d) Permitted Junior Debt.

“Junior Lien Obligations” shall mean Permitted Junior Debt that is intended to
have a Lien on the Collateral that ranks junior to the Lien of the Payee.

“LC Amount” shall mean, for the purposes of this Agreement, $119,688,700.00.

“LC Bank” shall have the meaning provided in the recitals.

“LC Issuance Agreement” shall mean the agreement dated as of the date hereof
between the LC Bank and the LC Party in respect of the issuance of the Letters
of Credit and substantially in the form of Exhibit E.

“LC Issuance Date” shall mean the date on which the Holdings requests the
issuance of the Letters of Credit by notice to the LC Bank.

“LC Party” shall have the meaning provided in the recitals.

“LC Issuance Documents” means each of the LC Issuance Agreement, the Cash
Collateral Pledge, the Collateral Assignment and the Letters of Credit.

“LC Release Date” shall mean December 31, 2013.

“Lenders” shall mean the entities party to the Payee Loan Agreement as “Lenders”
as defined therein.

“Letter of Credit” shall mean each letter of credit issued by the LC Bank
pursuant to the LC Issuance Agreement and this Agreement, substantially in the
forms set out in Exhibit D (Form of each Letter of Credit).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance (other than any ordinary course encumbrance not
securing any obligations of any Person), lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Luxembourg” shall mean the Grand Duchy of Luxembourg.

“Luxembourg Companies Register” shall mean the Luxembourg Register of Commerce
and Companies.

“Luxembourg Insolvency Event” shall mean, in relation to Payer, any entity
incorporated and located in Luxembourg or any of its assets, any corporate
action, legal proceedings or other other procedure or steps in relation to
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursìs
de paiement), controlled management (gestion controlée), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally.

“MacCulloch Acquisition” shall mean the acquisition of the MacCulloch Interest
pursuant to the COP Acquisition Agreement (as in effect on the date hereof).

“MacCulloch Interest” shall have the meaning assigned to such term in the COP
Acquisition Agreement.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property or financial condition of Holdings and its Subsidiaries taken
as a whole or (b) a material adverse effect (i) on the rights or remedies of the
Payee or the Collateral Agent hereunder or under the Reimbursement Document,
(ii) on the ability of any Endeavour Party to perform its obligations to the
Collateral Agent hereunder or under any other Reimbursement Document or (iii) on
a material portion of the Collateral.

“Maximum Rate” shall have the meaning provided in Section 11.14.

“MNPI” shall have the meaning provided in Section 7.01.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is an
obligation to contribute of) Holdings, any of its Subsidiaries and/or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Holdings, any of its Subsidiaries and/or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

“Net Cash Proceeds” shall mean, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.

“Nicol Acquisition” shall mean the acquisition of the Nicol Interest pursuant to
the COP Acquisition Agreement (as in effect on the date hereof).

“Nicol Interest” shall have the meaning assigned to such term in the COP
Acquisition Agreement.

“Non-Guarantor Subsidiary” shall mean each Subsidiary of Holdings (other than
the Payer) that is not a Subsidiary Guarantor.

“Non-U.S. Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by Holdings or any one or more of its
Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Non-U.S. Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person that is not a U.S. Subsidiary of such Person.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“North Sea” shall mean, collectively, the Dutch Sector, the UK Sector and
surrounding areas of the North Sea, including, without limitation, any such
areas in Scottish or Norwegian waters.

“Notice to Post Collateral” shall mean a notice substantially in the form of
Exhibit A.

“Obligations” shall mean all amounts owing to the Payee pursuant to the terms of
this Agreement or any other Reimbursement Document, including, without
limitation, the Reimbursement Obligations, all amounts in respect of any of the
Fees or interest thereon (including any fees or interest accruing subsequent to
the filing of a petition in bankruptcy, reorganization or similar proceeding at
the rate provided for in this Agreement or the respective other Reimbursement
Document, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), all amounts owing
pursuant to Section 3.04, penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Oil and Gas Business” shall mean (a) the acquisition, exploration,
exploitation, development, operation and disposition of interests in Oil and Gas
Properties and Hydrocarbons; (b) the gathering, treating, refining, processing,
storage, marketing, distribution, selling and transporting of any production
from such interests or properties; and (c) any business directly relating to or
arising directly from exploration for, or development, production, treatment,
processing, storage or selling of, Hydrocarbons, or that is or necessary or
desirable to facilitate the activities described in this definition.

“Oil and Gas Contracts” shall mean all contracts, agreements, operating
agreements, farm-out or farm-in agreements, sharing agreements, mineral purchase
agreements, contracts for the purchase, exchange, transportation, processing or
sale of Hydrocarbons, rights-of-way, easements, surface leases, subleases,
equipment leases, permits, franchises, licenses, pooling or unitization
agreements, and unit or pooling designations and orders now or hereafter
affecting any of the Oil and Gas Properties (or related oil and gas gathering
assets) or Hydrocarbon Interests of Holdings and each of its Subsidiaries, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting, or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties of Holdings and each of its Subsidiaries, as any
such contracts and agreements as they may be amended, restated, modified,
substituted or supplemented from time to time.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests; (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all currently existing or future rights arising under (i) unitization
agreements, orders or other arrangements, (ii) pooling orders, agreements or
other arrangements and (iii) declarations of pooled units and the units created
thereby (including all units created under orders, regulations and rules of any
Governmental Authority having jurisdiction) which may affect all or any portion
of the Hydrocarbon Interests; (d) all pipelines, gathering lines, compression
facilities, tanks and processing plants; (e) all interests held in royalty
trusts whether currently existing or hereafter created; (f) all Hydrocarbons in
and under and which may be produced, saved, processed or attributable to the
Hydrocarbon Interests, the lands covered thereby and all Hydrocarbons in
pipelines, gathering lines, tanks and processing plants and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (g) all tenements, hereditaments, appurtenances,
interests and properties in any way appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, and all rights, titles, interests and
estates described or referred to above (including (i) any and all Real Property,
now owned or hereafter acquired, leased or subleased or otherwise used or held
for use in connection with the operating, working or development of any such
Hydrocarbon Interests or property and (ii) any and all surface leases,
subleases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing); (h) all production units, drilling and spacing units (and the
properties covered thereby) which may affect all or any portion of the other Oil
and Gas Properties and any units created by agreement or designation or under
orders, regulations, rules or other official acts of any Governmental Authority
having jurisdiction; and (i) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests.

“Payee” shall have the meaning provided in the first paragraph of this
Agreement.

“Payee Loan Agreement” shall mean that certain Credit Agreement dated as of the
date hereof, among Payee, as borrower, Cyan Partners, L.P., as administrative
agent, and the lenders party thereto, pursuant to which the lenders thereunder
have agreed to make a term loan pursuant to the terms and conditions set forth
therein.

“Payee Cash Collateral” shall mean, as of any date, that portion of the Cash
Collateral which has been provided by Payee and which, as of such date, has not
(a) been released from the Cash Collateral Pledge, or (b) applied in
satisfaction of any obligation of Payer under the LC Issuance Documents.

“Payer” shall have the meaning provided in the first paragraph of this
Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“PDP” shall mean Proved Developed Reserves that are categorized as producing in
accordance with the petroleum reserves definitions promulgated by the Society of
Petroleum Engineers (SPE) Inc. (or any generally recognized successor) as in
effect at the time in question.

“Permitted Acquisition” shall mean the acquisition by a Qualified Endeavour
Party of an Acquired Entity or Business; provided that (in each case) (a) the
consideration paid or to be paid by the Qualified Endeavour Party consists
solely of cash, Holdings Common Stock, Qualified Preferred Stock of Holdings,
the issuance or incurrence of Indebtedness otherwise permitted by Section 8.04
and the assumption/acquisition of any Indebtedness (calculated at face value)
which is permitted to remain outstanding in accordance with the requirements of
Section 8.04, (b) in the case of the acquisition of 100% of the Equity Interests
of any Acquired Entity or Business (including by way of merger), such Acquired
Entity or Business shall own no Equity Interests of any other Person (either
directly or indirectly) unless either (i) such Acquired Entity or Business owns
100% of the Equity Interests of such other Person or (ii) if such Acquired
Entity or Business owns Equity Interests in any other Person which is a
Non-Wholly-Owned Subsidiary of such Acquired Entity or Business, (A) such
Acquired Entity or Business shall not have been created or established in
contemplation of, or for purposes of, the respective Permitted Acquisition,
(B) any such Non-Wholly-Owned Subsidiary of the Acquired Entity or Business
shall have been a Non-Wholly-Owned Subsidiary of such Acquired Entity or
Business prior to the date of the respective Permitted Acquisition and shall not
have been created or established in contemplation thereof and (C) such Acquired
Entity or Business and/or its Wholly-Owned Subsidiaries own at least 90% of the
total value of all the assets owned by such Acquired Entity or Business and its
Subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of Non-Wholly-Owned Subsidiaries held by such Acquired Entity
or Business and its Wholly-Owned Subsidiaries), (c) all of the business,
division or product line acquired pursuant to the respective Permitted
Acquisition, or the business of the Person acquired pursuant to the respective
Permitted Acquisition and its Subsidiaries taken as a whole, is in the United
States, the United Kingdom or the North Sea, (d) the Acquired Entity or Business
acquired pursuant to the respective Permitted Acquisition is in a business
permitted by Section 8.08 and (e) all requirements of Sections 7.15, 8.02 and
8.11 applicable to Permitted Acquisitions are satisfied. For the avoidance of
doubt, a Permitted Business Investment shall not constitute a Permitted
Acquisition.

“Permitted Business Investments” shall mean investments of a nature that is or
shall have become customary in, the Oil and Gas Business as a means of actively
exploiting, exploring for, acquiring, developing, producing, processing,
gathering, marketing, storing, treating, selling or transporting oil and gas
through agreements, transactions, interests or arrangements (including those
that permit a person to share risks or costs, comply with regulatory
requirements regarding local ownership or satisfy other objectives customarily
achieved through the conduct of Oil and Gas Business jointly with third
parties), including the entry into or acquisition of operating agreements,
working interests, licenses, royalty interests, mineral leases, processing
agreements, farm-out and farm-in agreements, division orders, contracts for the
sale, transportation or exchange of oil or natural gas, unitization and pooling
declarations and agreements and area of mutual interest agreements, production
sharing agreements or other similar or customary agreements, transactions,
properties, interests, and investments and expenditures in connection therewith
(with the amount thereof measured at the time initially made); provided that
neither Permitted Acquisitions nor other investments in Equity Interests of a
Person shall constitute Permitted Business Investments.

“Permitted Junior Debt” shall mean any Indebtedness of Holdings or any of its
Subsidiaries in the form of unsecured or second lien loans or notes (other than
any Indebtedness under the Smedvig Reimbursement Agreement); provided that in
any event, unless the Payee otherwise expressly consents in writing prior to the
issuance thereof:

(a) except as provided in clause (f) below, no such Indebtedness shall be
secured by any asset of Holdings or any of its Subsidiaries;

(b) no such Indebtedness shall be guaranteed by any Person other than a
Endeavour Party;

(c) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring 91 days following the
LC Release Date (for this purpose without regard to any proviso contained
therein);

(d) any “asset sale” mandatory prepayment provision or offer to prepay covenant
included in the agreement, indenture or other instrument governing such
Indebtedness shall provide that Holdings, the Payer or the respective Subsidiary
shall be permitted to repay Obligations under this Agreement before prepaying or
offering to prepay such Indebtedness;

(e) any “change of control” covenant included in the indenture governing any
such Indebtedness that takes the form of notes issued pursuant to an indenture
shall provide that, before the mailing of any required “notice of redemption” in
connection therewith, Holdings shall covenant to (i) obtain the consent of the
Payee or (ii) pay the Obligations in full in cash;

(f) in the case of any such Indebtedness that is secured (i) such Indebtedness
is secured by only assets comprising Collateral (as defined in the Security
Documents) on a second-lien basis relative to the Liens on such Collateral
securing the Obligations of the Endeavour Parties, and not secured by any
property or assets of Holdings or any of its Subsidiaries other than the
Collateral (as defined in the Security Documents), (ii) such Indebtedness (and
the Liens securing the same) are permitted by the terms of the Permitted Junior
Debt Intercreditor Agreement (to the extent the Permitted Junior Debt
Intercreditor Agreement is in effect), (iii) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Collateral Agent) and
(iv) a Permitted Junior Debt Representative acting on behalf of the holders of
such Indebtedness shall have become party to a Permitted Junior Debt
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt by Holdings or any of its Subsidiaries that
is secured by assets of Holdings or any of its Subsidiaries, then Holdings, its
applicable Subsidiaries, the Payee, the Collateral Agent and the Permitted
Junior Debt Representative for such Indebtedness shall have executed and
delivered the Permitted Junior Debt Intercreditor Agreement;

(g) the representations and warranties, covenants, and events of defaults shall
be no more onerous in any material respect than the related provisions contained
in this Agreement; provided that (A) in the case of any such Indebtedness that
takes the form of notes issued pursuant to an indenture, the “default to other
indebtedness” event of default contained in the indenture governing such
indebtedness shall provide for “cross-acceleration” rather than a
“cross-default” and (B) in the case of any other such Indebtedness, any
cross-default to the Obligations contained in any agreement evidencing such
Indebtedness shall be limited to a cross-payment default and shall be subject to
a grace period reasonably acceptable to the Payee; and

(h) the aggregate outstanding principal amount of all Permitted Junior Debt
shall not, when added to the aggregate amount of outstanding Indebtedness under
Section 8.04(i) that is secured by assets of Holdings and its Subsidiaries on a
second-lien basis relative to the Liens on the Collateral, exceed $150,000,000
at any time.

The incurrence of Permitted Junior Debt shall be deemed to be a representation
and warranty by Holdings, the Payer and each of its Subsidiaries that all
conditions thereto have been satisfied in all material respects and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder. For the avoidance of doubt, neither Existing Indebtedness
nor Refinancing Debt incurred pursuant to Section 8.04(b) shall be considered to
be “Permitted Junior Debt”.

“Permitted Junior Debt Intercreditor Agreement” shall mean an agreement by and
among the Payee, the Collateral Agent and a Permitted Junior Debt Representative
for the holders of Junior Lien Obligations and acknowledged by the Payer and the
guarantors that are obligors in respect of such Junior Lien Obligations
providing for the subordination of the Liens securing such Junior Lien
Obligations to the Liens securing the Obligations on terms reasonably determined
by the Collateral Agent to be customary for intercreditor agreements governing
intercreditor matters between similar first lien financings and second lien
financings; provided that the terms of such intercreditor agreement shall be no
less favorable to Payee with respect to the specific matters set forth below
than the following: (a) notwithstanding the time, order or method of grant,
creation, attachment or perfection of any Liens securing the Obligations and any
Liens securing the Junior Lien Obligations (for purposes of this definition,
such Liens the “Junior Liens”), the Liens securing the Obligations shall rank
senior to any Junior Lien on the Collateral, (b) no holder of any Junior Lien
Obligation shall contest the validity or enforceability of the Liens securing
the Obligations, (c) until the payment and discharge in full of all Obligations
under this Agreement, the Collateral Agent will have the sole power to exercise
remedies against the Collateral (subject to the right of the holders of the
Junior Lien Obligations to take customary (as determined by the Collateral
Agent) protective measures with respect to the Junior Liens) and to foreclose
upon and dispose of the Collateral, (d) upon any private or public sale of
Collateral taken in connection with the exercise of remedies by the Collateral
Agent which results in the release of Liens securing the Obligations, the Junior
Lien on such item of Collateral will be automatically released, (e) in
connection with any enforcement action with respect to the Collateral or any
insolvency or liquidation proceeding involving Holdings, the Payer or any
Guarantor, all proceeds of Collateral will first be applied to the repayment of
all Obligations under this Agreement prior to being applied to the obligations
secured by such Junior Liens, (f) if any holder of an obligation secured by
Junior Liens receives any proceeds of Collateral in contravention of the
foregoing, such proceeds will be turned over to the Collateral Agent, (g) no
holder of any obligation secured by Junior Lien may, without the consent of
Payee (i) seek relief from the automatic stay with respect to any Collateral,
(ii) object to any sale of any Collateral in any insolvency or liquidation
proceeding which has been consented to by the Collateral Agent (provided that
the Junior Liens attach to the proceeds of such sale with the priority set forth
in the Permitted Junior Debt Intercreditor Agreement) or (iii) object to any
claim of the Payee to post-petition interest, fees or expenses on account of the
Liens securing the Obligations and (h) no holder of obligations secured by
Junior Liens shall support any plan or reorganization in connection with any
insolvency or liquidation proceeding that is in contravention of the Permitted
Junior Debt Intercreditor Agreement without the consent of Payee.

“Permitted Junior Debt Representative” shall mean, with respect to any Permitted
Junior Debt that is secured on a second lien basis, the trustee, administrative
agent, collateral agent, security agent, security trustee or similar agent under
the indenture, collateral trust agreement or other agreement pursuant to which
such Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Permitted Liens” shall have the meaning provided in Section 8.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) Holdings, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which Holdings, any of its Subsidiaries or any
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.

“Pounds” shall mean freely transferable lawful money of the United Kingdom.

“Preferred Equity Interests” of any Person shall mean any Equity Interests of
such Person that have preferential rights to any other Equity Interests with
respect to dividends or redemptions or upon liquidation, and shall include any
Qualified Preferred Stock.

“Probable Reserve Value” shall mean, as of any date of determination, 50% of the
present value of future cash flow from Probable Reserves on Holdings’ and each
of its Subsidiaries’ Oil and Gas Properties as set forth in the most recent
Reserve Report delivered pursuant to Section 7.01(c), utilizing (a) in the case
of any Oil and Gas Properties located in the United States or any of its
territories or possessions (including U.S. Federal waters in the Gulf of
Mexico), the Three-Year Strip Price for crude oil (WTI Cushing) and natural gas
(Henry Hub), quoted on the New York Mercantile Exchange (or its successor),
(b) in the case of any Oil and Gas Properties located in the North Sea, the
Three-Year Strip Price for crude oil (North Sea Brent) and natural gas (UK
National Balancing Point), in each case quoted on the International Petroleum
Exchange (or its successor) and (c) in the case of any Oil and Gas Properties
located in any other jurisdiction, the Three-Year Strip Price for crude oil and
natural gas, in each case quoted on any commodities exchange or other price
quotation source generally recognized in the oil and gas industry in such
jurisdiction and reasonably acceptable to Payee, in the case of each of clauses
(a), (b) and (c), as of the date as of which the information set forth in such
Reserve Report is provided (as adjusted for basis differentials) and utilizing a
10% discount rate. For purposes of calculating Probable Reserve Value, any
future cash flow calculations set forth in any Reserve Report and made in any
currency other than Dollars shall be converted into Dollars based on the
Exchange Rate on the date as of which the information set forth in such Reserve
Report is provided.

“Probable Reserves” shall mean the estimated quantities of crude oil,
condensate, natural gas and natural gas liquids that geological and engineering
data suggests are more likely than not to be recoverable with presently
available technology at an economically viable cost (as determined in accordance
with the guidelines of the Society of Petroleum Engineers).

“Process Agent” shall have the meaning provided in Section 11.12(a).

“Project Documents” shall mean and include in relation to each Oil and Gas
Property of Holdings or any of its Subsidiaries (a) each joint operating
agreement and/or unitization and unit operating agreement relating thereto, each
agreement relating to the development thereof or the transportation, processing
and/or storage of production therefrom and each agreement for the sale or
marketing of production therefrom and each other major agreement relating to
such Oil and Gas Property and/or Hydrocarbons produced therefrom, (b) each
Authorization required for the lawful exploitation, development, or operation of
such Oil and Gas Property or the production, transportation or sale of
Hydrocarbons therefrom (and including, without limitation, any Hydrocarbons
production license), (c) any development plan approved by any relevant operating
committee and/or any Governmental Authority relating to that Oil and Gas
Property and (d) any other document designated as such by the Payee acting
reasonably.

“Projections” shall mean the projections that were prepared by or on behalf of
the Payer in connection with the Transaction and this Agreement and delivered to
the Payee prior to the Effective Date.

“Protected Party” shall mean Payee to the extent it is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a this Agreement.

“Proved Developed Reserves” shall mean oil and gas reserves that can be expected
to be recovered through existing wells with existing equipment and operating
methods.

“Proved Reserves” shall mean the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that geological and engineering data
demonstrates with reasonable certainty to be recoverable in future years from
known reservoirs under existing economic and operating conditions (i.e., prices
and costs as of the date the estimate is made).

“PV-10 Value” shall mean, as of any date of determination, the present value of
future cash flows from Proved Reserves on Holdings’ and each of its
Subsidiaries’ Oil and Gas Properties as set forth in the most recent Reserve
Report delivered pursuant to Section 7.01(c), utilizing (a) in the case of any
Oil and Gas Properties located in the United States or any of its territories or
possessions (including U.S. Federal waters in the Gulf of Mexico), the
Three-Year Strip Price for crude oil (WTI Cushing) and natural gas (Henry Hub),
quoted on the New York Mercantile Exchange (or its successor), (b) in the case
of any Oil and Gas Properties located in the North Sea, the Three-Year Strip
Price for crude oil (North Sea Brent) and natural gas (UK National Balancing
Point), in each case quoted on the International Petroleum Exchange (or its
successor) and (c) in the case of any Oil and Gas Properties located in any
other jurisdiction, the Three-Year Strip Price for crude oil and natural gas, in
each case quoted on any commodities exchange or other price quotation source
generally recognized in the oil and gas industry in such jurisdiction and
reasonably acceptable to Payee, in the case of each of clauses (a), (b) and (c),
as of the date as of which the information set forth in such Reserve Report is
provided (as adjusted for basis differentials) and utilizing a 10% discount
rate. For purposes of calculating PV-10 Value, any future cash flow calculations
set forth in any Reserve Report and made in any currency other than Dollars
shall be converted into Dollars based on the Exchange Rate on the date as of
which the information set forth in such Reserve Report is provided.

“Qualified Endeavour Party” shall mean Holdings, the Payer and each Wholly-Owned
Subsidiary Guarantor that is organized under the laws of the United States or
any State thereof or the laws of England and Wales.

“Qualified Preferred Stock” shall mean any Preferred Equity Interests of
Holdings so long as the terms of any such Preferred Equity Interests (a) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to March 31, 2014, (b) do not require the cash payment of
dividends or distributions that would otherwise be prohibited by the terms of
this Agreement or any other agreement or contract of Holdings or any of its
Subsidiaries, (c) do not contain any covenants (other than periodic reporting
requirements) and (d) do not grant the holders thereof any voting rights except
for (i) voting rights required to be granted to such holders under applicable
law and (ii) limited customary voting rights on fundamental matters such as
mergers, consolidations, sales of all or substantially all of the assets of
Holdings or liquidations involving Holdings.

“Quarterly Date” shall mean the last day of each fiscal quarter and the LC
Release Date. If, however, any such day is not a Business Day, the relevant
Quarterly Date will instead be the next Business Day, except that the Quarterly
Date falling on the LC Release Date shall be the preceding Business Day.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall have the meaning provided in Section 4.02(e)(ii).

“Refinancing Debt” shall have the meaning provided in Section 8.04(b).

“Refinanced Debt” shall have the meaning provided in Section 8.04(b).

“Reimbursement Documents” shall mean this Agreement and each Security Document.

“Reimbursement Obligations” shall mean those obligations of Payer and Holdings
to reimburse the Payee pursuant to Section 2.02, or to make any payment to Payee
pursuant to Section 2.03(c).

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping or migrating into or upon any land or water or air, or
otherwise entering into the environment.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under PBGC Regulations
promulgated under Section 4043 of ERISA.

“Reserve Report” shall mean (a) each annual reserve report prepared by Holdings
and audited by an Independent Engineering Firm, in form and detail consistent
with the Reserve Report delivered pursuant to Section 7.01(c) or otherwise
reasonably acceptable to Payee and (b) each interim reserve report prepared by
Holdings, in form and detail reasonably acceptable to Payee (it being understood
and agreed that Holdings will prepare each such interim reserve report based on
the most recent annual Reserve Report, as adjusted for actual production,
operating costs, capital costs and net additions of Proved Reserves and Probable
Reserves during the calendar months of the respective year specified therein),
in each case with respect to Oil and Gas Properties of Holdings and each of its
Subsidiaries as of (i) December 31 of the year immediately preceding the year in
which such report is delivered pursuant to Section 7.01(c), in the case of an
annual reserve report or (ii) June 30 of the year in which such report is
delivered pursuant to Section 7.01(c) (or such other date specified therein in
the event Holdings has elected to deliver additional reserve reports pursuant to
Section 7.01(c)), in the case of semi-annual or additional reserve reports. Each
Reserve Report prepared by Holdings shall be certified by the chief engineering
officer of Holdings as being accurate in all material respects.

“Restricted Subsidiary” shall have the meaning assigned such term in the
Existing Credit Agreement (as in effect on the date hereof).

“Returns” shall have the meaning provided in Section 6.08.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Priority Notes” shall mean the 12% Second Priority Notes due 2018 issued
pursuant to the Second Priority Notes Indenture, including any such 12% Second
Priority Notes issued upon the exchange offer contemplated in the Second
Priority Notes Indenture.

“Second Priority Notes Indenture” shall mean that certain indenture, dated as of
February 23, 2012, among Holdings, the guarantors party thereto, Wilmington
Trust, National Association, as trustee, and Wells Fargo Bank, National
Association, as collateral agent.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the U.S. Security Agreement,
the English Security Documents, the Collateral Assignment after the execution
and delivery thereof, each Additional Security Document and any other related
document, agreement or grant pursuant to which Holdings or any of its
Subsidiaries grants, perfects or continues a security interest in favor of the
Collateral Agent for the benefit of the Secured Creditors.

“Smedvig Reimbursement Agreement” shall mean that certain Reimbursement
Agreement dated as of May 23, 2012, among Endeavour Energy UK Limited, a company
registered in England and Wales (with registration number 5030838), as Payer,
Yellow Rock S.a.r.l, a private limited liability company incorporated and
existing under the laws of the Grand Duchy of Luxembourg, as Payee, and
Holdings, as Guarantor.

“Spot FX Rate” shall mean on any date of payment or calculation, the spot rate
of exchange (at the WMR offer rate) between U.S. Dollars and Sterling as
published on Reuters page WMCR at 4pm (London time) on such date.

“Sterling” means the lawful currency of the United Kingdom.

“Subject Party” shall have the meaning provided in Section 4.02(e)(ii).

“Subsidiaries Guaranty” shall mean that certain Subsidiaries Guaranty, dated as
of April 12, 2012, between certain Subsidiaries of Holdings and the Collateral
Agent.

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” shall mean each Subsidiary of Holdings whether existing
on the Effective Date or established, created or acquired after the Effective
Date, that has executed and delivered the Subsidiaries Guaranty or has otherwise
become a party thereto by means of the execution and delivery of a joinder,
accession or similar agreement (in form and substance satisfactory to the Payee)
by such Subsidiary unless and until such time as the respective Subsidiary is
released from all of its obligations under the Subsidiaries Guaranty in
accordance with the terms and provisions thereof. The Subsidiary Guarantors on
the Effective Date are listed on Schedule 1.01(b).

“Supplier” shall have the meaning provided in Section 4.02(e)(ii).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax” shall mean any tax, levy impost, duty fee, assessment or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Reimbursement Document.

“Tax Payment” shall mean either the increase in a payment made by a Endeavour
Party to a Lender or Agent under Section 4.02(a) or a payment under
Section 4.02(b).

“Tax Refund” shall mean a refund of any Tax Deduction.

“Three-Year Strip Price” shall mean, as of any date of determination, (a) for
the 36-month period commencing with the month immediately following the month in
which the date of determination occurs, the monthly futures contract prices for
crude oil and natural gas for the 36 succeeding months as quoted on the
applicable commodities exchange or other price quotation source as contemplated
in the definition of “PV-10 Value” and (b) for periods after such 36-month
period, the average of such quoted prices for the period from and including the
25th month in such 36-month period through the 36th month in such period.

“Transaction” shall mean, collectively, (a) the occurrence of the Effective
Date, (b) the execution, delivery and performance by the Payer of the LC
Issuance Agreement and the issuance of the Letters of Credit thereunder, (c) the
execution, delivery and performance by each Endeavour Party of the Reimbursement
Documents, (d) the execution, delivery and performance by the Payee and the
Collateral Agent of the Collateral Assignment, (e) the entry by the Payee into
the Cash Collateral Pledge to which it is a party and its pledge of Cash
Collateral to the LC Bank in an amount equal to the LC Amount pursuant to, and
in accordance with, the Cash Collateral Pledge, (f) the consummation of the Alba
Acquisition and (g) the payment of all fees and expenses in connection with the
foregoing.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UK Process Agent” shall have the meaning provided in Section 11.12(b).

“UK Sector” shall mean the jurisdiction of United Kingdom commonly referred to
as the UK Sector – North Sea.

“Unfunded Current Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
such Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions), but only to the extent such excess could
reasonably be expected to result in material liability to Holdings or a
Subsidiary.

“United Kingdom” and “UK” shall mean each of England, Wales, Northern Ireland
and Scotland, as the case may be, and shall include the U.K. Sector – North Sea.

“United States” and “U.S.” shall each mean the United States of America and any
of its territories or possessions (including U.S. Federal waters in the Gulf of
Mexico).

“Unrestricted Subsidiary” shall have the meaning assigned such term in the
Existing Credit Agreement (as in effect on the date hereof).

“U.S. Endeavour Party” shall mean each Endeavour Party incorporated under the
laws of the United States or any state thereof.

“U.S. Security Agreement” shall mean that certain U.S. Security Agreement, dated
as of April 12, 2012, between the grantors named therein and the Collateral
Agent, as the same may be amended from time to time.

“U.S. Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
of the District of Columbia.

“VAT” shall mean value added tax as provided for in the UK’s Value Added Tax Act
1994 and any other tax of a similar nature in any jurisdiction.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Non-U.S. Subsidiary
of Holdings, with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than Holdings and its Subsidiaries under applicable law).

“Wholly-Owned Subsidiary Guarantor” shall mean, any Wholly-Owned Subsidiary of
Holdings which is a Subsidiary Guarantor.

          SECTION 2.Reimbursement by the Payer.     2.01    
LC Issuance Documents.
       
 

(a) Each of Holdings, on behalf of the Payer, and, subject to the terms and
conditions hereof and of the other Reimbursement Documents, Payer hereby
requests Payee, and Payee hereby agrees, to (i) enter into the Cash Collateral
Pledge to which it is a party; and (ii) pledge Cash Collateral to the LC Bank in
an amount equal to the LC Amount pursuant to, and in accordance with the terms
of, the Cash Collateral Pledge.

(b) The Payee shall not be required to enter into the Cash Collateral Pledge and
pledge Cash Collateral in an amount equal to the LC Amount, unless Payee is
satisfied with the Payer’s and Holdings’ compliance with the conditions
precedent set forth in Section 5. Payee shall notify Holdings promptly upon
satisfaction of all the conditions precedent set forth in Section 5.

(c) Except as otherwise contemplated herein or in the LC Issuance Documents,
Payee shall not enter into, or agree to enter into, any amendment or
modification to, or waiver in respect of, the Cash Collateral Pledge which
reduces the amount of the Cash Collateral pledged by the Payee pursuant to the
Cash Collateral Pledge without the prior written consent of Holdings.

2.02 Reimbursement Obligations.

(a) If the Payer receives a notice of demand for reimbursement in respect of 
payment under a Letter of Credit from the LC Bank pursuant to the terms of the
LC Issuance Agreement, the Payer shall immediately notify the Payee of the
amount demanded and the date on which it is payable.  To the extent any portion
of the Payee Cash Collateral is applied by the LC Bank in satisfaction of such
demand, Payer shall reimburse Payee such amount of Payee Cash Collateral so
applied by paying to Payee the Dollar equivalent of such amount of Payee Cash
Collateral so applied determined by reference to the Fixed Exchange Rate.   Such
payment shall be made within five (5) Business Days of application of Payee Cash
Collateral by LC Bank.

(b) The Payer, in respect of each Letter of Credit issued or deemed issued under
the LC Issuance Agreement, unconditionally and irrevocably:

(i) agrees that its obligations under this Agreement and the other Reimbursement
Obligations shall not be affected by any act, omission, matter or thing which
but for this provision might operate to release, prejudice or otherwise
exonerate the Payer from its obligations under this Agreement and the other
Reimbursement Obligations, in whole or in part, including without limitation and
whether or not known to the Payer:

(A) any time or waiver granted to or composition with the Payee, the LC Bank,
the beneficiary of any such Letter of Credit or any other person;

(B) any taking, variation, compromise, exchange, renewal or release of, refusal
or neglect to perfect, take-up or enforce, any rights, remedies or securities
available to the Payee or any other Person or arising under any such Letter of
Credit or any other LC Issuance Document;

(C) any variation or extension of or increase in liabilities under any such
Letter of Credit and any other LC Issuance Documents made with the prior written
consent of the Payee, so that references in this Agreement and the other
Reimbursement Documents to the same shall include each such variation, extension
and variation;

(D) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any beneficiary under a Letter
of Credit or any other person; or

(E) any insolvency or similar proceedings.

(c) The obligations of the Payer under this Section 2.02 shall be continuing,
shall extend to the ultimate balance of the obligations and liabilities of the
Payer under this Section 2.02 and shall continue in force notwithstanding any
intermediate payment in part of such obligations or liabilities.

2.03 Release of Payee Cash Collateral.

(a) The Payer shall procure the release by the LC Bank of all of the Payee Cash
Collateral on the LC Release Date. The Payer may, at its option, procure the
release of the Payee Cash Collateral in whole or in part at any time prior to
the LC Release Date; provided, that if such release is in part, it shall be in a
Dollar equivalent amount (calculated by referenced to the Spot FX Rate) of
$1,000,000 or an integral multiple thereof.

(b) If an Event of Default (solely for purposes of this Section 2.03(b), as
defined in the Payee Loan Agreement) occurs and is continuing, the Payer shall
procure the release of the Payee Cash Collateral within ten (10) Business Days
of the occurrence of such Event of Default.

(c) If, upon any release of the Payee Cash Collateral, the Dollar equivalent of
the amount of Payee Cash Collateral so released determined at the Spot FX Rate
is (i) greater than the Dollar equivalent of the amount of Payee Cash Collateral
so released determined at the Fixed Exchange Rate, Payee shall make a payment in
the amount of such excess to Payer, and (ii) less than the Dollar equivalent of
the amount of Payee Cash Collateral so released determined at the Fixed Exchange
Rate, Payer shall make a payment in the amount of such deficiency to Payee.

SECTION 3. Payment of Fees.

3.01 Fees. The Payer agrees to pay the following fees (the “Fees”) to Payee in
Dollars:

(a) a fee equal to thirteen percent (13.0%) per annum (to be calculated on a
daily basis) of the Dollar equivalent (determined at the Fixed Exchange Rate) of
the Payee Cash Collateral, payable on each Quarterly Date during the term of
this agreement (commencing on the Quarterly Date occurring on September 30,
2012), on each day Payee Cash Collateral is released from the Cash Collateral
Pledge or any payment is made pursuant to Section 2.02(a) and on the LC Release
Date; and

(b) such other fees in amounts as may be agreed from time to time by Payer and
Payee in a separate writing.

3.02 Estimated Administrative Costs. On or prior to the date of this Agreement,
the Payee shall provide the Payer with an estimate of the quarterly
administrative costs and expenses for the maintenance of the Payee’s corporate
existence and expenses expected to be incurred by the Payee in connection with
the LC Issuance Documents to which it is party for the first quarter following
the date of this Agreement (the “Estimated Administrative Costs”). The Payer
shall, on the LC Issuance Date, pay to the Payee the Estimated Administration
Costs attributable to the first fiscal quarter ending after the date hereof. On
each Quarterly Date thereafter, the Payer shall reimburse the Payee for the
administrative costs and expenses for the prior fiscal quarter that are incurred
by the Payee and still outstanding and shall promptly reimburse the Payee an
amount equal to any Luxembourg taxes payable by the Payee and, in each case in
the currency in which such costs, expenses and taxes have been incurred.

3.03 Default Fees. If the Payer (or Holdings, as applicable) fails to pay any
amount due and payable by it in connection with or under this Agreement on its
due date, interest shall accrue on the overdue amount from the due date up to
the date of actual payment (both before and after judgment) at a rate of fifteen
percent (15%) per annum. Any interest accruing under this Section 3.03 shall be
immediately payable by the Payer on demand by the Payee.

3.04 Early Release. The release of any Payee Cash Collateral to Payee from the
Cash Collateral Pledge granted by Payee and any reimbursement payments with
respect to any Payee Cash Collateral pursuant to Section 2.02(a) or such
payment, in each case, prior to the first anniversary of the Effective Date will
be subject to payment by the Payer to the Payee of a fee equal to the amount of
fees that would have accrued in respect of such Payee Cash Collateral so
released or in respect of such reimbursement payment, in each case, pursuant to
Section 3.01(a) from the date of such release of such Payee Cash Collateral
through and including the first anniversary of the Effective Date, assuming such
release had not occurred.

SECTION 4. Payments.

4.01 Method and Place of Payment. All payments under this Agreement shall be
made to the Payee not later than 12:00 Noon (London time) on the date when due
and shall be made in Dollars in immediately available funds at the address for
notices of the Payee as specified in Section 11.02. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.

4.02 Tax Gross-Up and Indemnities.

(a) Tax gross-up.

(i) Each Endeavour Party shall make all payments to be made by it or on its
behalf without any Tax Deduction, unless a Tax Deduction is required by law.

(ii) the Payer shall promptly upon becoming aware that a Endeavour Party must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Payee accordingly. Similarly, the Payee shall notify
the Endeavour Party on becoming so aware in respect of a payment payable to the
Payee.

(iii) If a Tax Deduction is required by law to be made by a Endeavour Party, the
amount of the payment due from that Endeavour Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv) If a Endeavour Party is required to make a Tax Deduction, that Endeavour
Party shall make that Tax Deduction and any payment required in connection with
that Tax Deduction within the time allowed and in the minimum amount required by
law.

(v) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Endeavour Party making that Tax
Deduction shall deliver to the Payee for the Lender entitled to the payment a
statement under section 975 of the U.K.’s Income Tax Act 2007 or other evidence
reasonably satisfactory to that Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

(vi) A Payee (to the extent it is legally entitled to), and each Endeavour Party
which makes a payment to which that Payee is entitled, shall co-operate in
completing any procedural formalities necessary for that Endeavour Party to
obtain authorization to make that payment without a Tax Deduction.

(vii) The Payee, if requested by the Payer, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Payer
or the Payee as will enable the Payer to determine whether or not Payee is
subject to United States backup withholding or information reporting
requirements.

(b) Tax indemnity.

(i) the Payer shall (within ten Business Days of demand by the Payee) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been suffered for or on account of Tax
by that Protected Party in respect of a Reimbursement Document.

(ii) Paragraph (i) above shall not apply:

(A) with respect to any Tax assessed on Payee:

(I) under the law of the jurisdiction in which Payee is incorporated or, if
different, the jurisdiction (or jurisdictions) in which Payee is treated as
resident for tax purposes;

(II) under the law of the jurisdiction in which that Payee’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by Payee; or

(B) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 4.02(a); or

(C) to the extent such loss, liability or cost arises after the Effective Date
solely as a result of a voluntary act by Payee.

(iii) A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify Payee of the event which will give, or has
given, rise to the claim, following which Payee shall notify the Payer.

(iv) A Protected Party shall, on receiving a payment from a Endeavour Party
under this Section 4.02(b), notify Payee.

(c) Tax Refund. If a Endeavour Party makes a Tax Payment and Payee determines
that:

(i) a Tax Refund is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Payee has obtained, utilized and retained that Tax Refund,

Payee shall pay an amount to the Endeavour Party which Payee reasonably
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Endeavour Party. Notwithstanding any provision in this Agreement or any other
Reimbursement Document, nothing in this Section 4.02 shall require the Payee to
disclose any confidential information to any Endeavour Party (including, without
limitation, its tax returns or its calculations).

(d) Stamp Taxes. The Payer shall pay and, within three Business Days of demand,
indemnify the Payee against any cost, loss or liability that the Payee incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Reimbursement Document.

(e) VAT.

(i) All amounts set out, or expressed in a Reimbursement Document to be payable
by any Endeavour Party to Payee which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to paragraph (ii) below, if VAT is or becomes chargeable on
any supply made by Payee to any Endeavour Party under a Reimbursement Document
and the Payee is required to account for the VAT, that Endeavour Party shall pay
to the Payee (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
Payee shall promptly provide an appropriate VAT invoice to such Endeavour
Party).

(ii) If VAT is or becomes chargeable on any supply made by any Payee (the
“Supplier”) to any other Payee (the “Recipient”) under a Reimbursement Document,
and any Endeavour Party other than the Recipient (the “Subject Party”) is
required by the terms of any Reimbursement Document to pay an amount equal to
the consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Endeavour Party
shall also pay to the Supplier (if that Supplier is required to account for the
VAT) or the Recipient (if the Recipient is required to account for the VAT) (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines in respect of
such VAT.

(iii) Where a Reimbursement Document requires any Endeavour Party to reimburse
or indemnify Payee for any cost or expense, the Endeavour Party shall reimburse
or indemnify (as the case may be) Payee for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
Payee reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 4.02(e) to any Endeavour Party shall, at any
time when such Endeavour Party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994).

(f) For the purposes of this Section 4.02, any reference to a U.K. statutory
provision includes a reference to that provision as modified or replaced from
time to time after the Effective Date.

SECTION 5. Conditions Precedent to the Effective Date. This Agreement and the
obligation of Payee to enter into the Cash Collateral Pledge and pledge Cash
Collateral in an amount equal to the LC Amount pursuant to Section 2.01(a) shall
become effective on the date (the “Effective Date”) each of the following
conditions is satisfied:

5.01 Officer’s Certificate. On the Effective Date, the Payee shall have received
a certificate, dated the Effective Date and signed on behalf of Payer by the
Chairman of the Board, the Chief Executive Officer, any Director, the President
or any Vice President of Payer, certifying on behalf of Payer that all of the
conditions in Sections 5.04, 5.05 and 5.12, inclusive have been satisfied on
such date.

5.02 Company Documents; Proceedings; etc. (a) On the Effective Date, the Payee
shall have received a certificate from each of Holdings and Payer, dated the
Effective Date, signed by the Chairman of the Board, the Chief Executive
Officer, the President, any Vice President, any Managing Director, any Director,
any Manager or the General Partner of such Endeavour Party and attested to by
another officer of such Endeavour Party, in the form of Exhibit F-1 or F-2 (as
appropriate given the jurisdiction of organization of such Endeavour Party) with
appropriate insertions, together with copies of the certificate or articles of
incorporation, by-laws, deed of incorporation, up-to-date trade register excerpt
(or other equivalent organizational documents), as applicable, of such Endeavour
Party and the resolutions and, as applicable, shareholder consents of such
Endeavour Party referred to in such certificate, and each of the foregoing shall
be in form and substance acceptable to the Payee.

(b) On or prior to the Effective Date, the Payee shall have received all records
of Business proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Payee reasonably may have
requested such documents and papers where appropriate to be certified by proper
Business or Governmental Authorities.

5.03 Consummation of the Refinancing. (a) On the Effective Date, all
Indebtedness of Holdings and its Subsidiaries under the Existing Term Loan
Credit Agreement and all documentation related thereto shall have been repaid in
full, together with all fees and other amounts owing thereon and all commitments
thereunder shall have been terminated and all letters of credit issued pursuant
thereto shall have been terminated.

(b) On the Effective Date, all security interests in respect of, and Liens
securing, the Indebtedness under the Existing Credit Agreement created pursuant
to the security documentation relating thereto shall have been terminated and
released, and the Collateral Agent shall have received all such releases as may
have been requested by the Collateral Agent, which releases shall be in form and
substance satisfactory to the Collateral Agent. Without limiting the foregoing,
there shall have been delivered to the Collateral Agent (i) proper termination
or discharge of debt statements and/or forms (Form UCC-3 or the appropriate
equivalent in each relevant jurisdiction) for filing under the UCC or equivalent
statute or regulation of each relevant jurisdiction where a financing statement
or application for registration (Form UCC-1 or the appropriate equivalent in
each relevant jurisdiction) was filed with respect to Holdings or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Term Loan Credit Agreement, (ii) terminations, releases or
reassignments of any security interest in, or Lien on, any patents, trademarks,
copyrights, or similar interests of Holdings or any of its Subsidiaries on which
filings have been made and (iii) terminations of all mortgages, leasehold
mortgages, hypothecs, charges, pledges, assignments, deeds of trust or
equivalent local security or Liens created with respect to property of Holdings
or any of its Subsidiaries, in each case, to secure the obligations under the
Existing Term Loan Credit Agreement, all of which shall be in form and substance
satisfactory to the Payee.

(c) On the Effective Date and after giving effect to the consummation of the
Transaction, Holdings and its Subsidiaries shall have no outstanding Preferred
Equity Interests or Indebtedness, except for (i) Indebtedness pursuant to or in
respect this Agreement and (ii) certain other indebtedness and Preferred Equity
Interests existing on the Effective Date as listed on Schedule 6.19 hereto (with
the Indebtedness described in this sub-clause (ii) being herein called the
“Existing Indebtedness”). On and as of the Effective Date, all of the Existing
Indebtedness shall remain outstanding after giving effect to the Transactions
without any breach, required repayment, required offer to purchase, default,
event of default or termination rights existing thereunder or arising as a
result of the Transactions.

(d) The Payee shall have received evidence in form, scope and substance
satisfactory to it that the matters set forth in this Section 5.03 have been
satisfied on the Effective Date, including, without limitation, acceptable
payoff letters and releases, terminations and such other documents as the Payee
may reasonably request, each in form and substance reasonably satisfactory to
the Payee.

5.04 Adverse Change, Approvals. (a) Since December 31, 2011, nothing shall have
occurred (and Payee has not become aware of any facts or conditions not
previously known) which has had, or could reasonably be expected to have, a
Material Adverse Effect.

(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
the Transaction, the other transactions contemplated hereby and the granting of
Liens under the Reimbursement Documents shall have been obtained and remain in
effect, and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transactions, the other transactions contemplated by the
Reimbursement Documents, or otherwise referred to herein or therein. On the
Effective Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transactions.

5.05 Litigation. On the Effective Date, there shall be no actions, suits or
proceedings pending or threatened (a) with respect to the Transaction, this
Agreement or the other Reimbursement Documents or (b) which has had, or could
reasonably be expected to have, a Material Adverse Effect.

5.06 Amendment to Existing Credit Agreement; Security Documents. (a) On the
Effective Date, each Endeavor Party, each Subsidiary Guarantor, Cyan Partners,
LP, as administrative agent and collateral agent under the Existing Credit
Agreement and the Required Lenders (as defined in the Existing Credit Agreement)
shall have duly authorized, executed and delivered the Existing Credit Agreement
Amendment in form and substance reasonably satisfactory to the Payee, and the
Existing Credit Agreement Amendment shall be in full force and effect.

(b) On the Effective Date, each Endeavour Party party hereto shall have
authorized, executed and delivered amendments to the English Security Documents
in form and substance reasonably satisfactory to the Payee and such amendments
shall be in full force and effect.

(c) The Payer shall have delivered to the Payee evidence of the completion (or
arrangements therefor satisfactory to the Payee) of all other recordings and
filings of, or with respect to, and all action necessary in connection with, the
Security Documents as may be necessary or, in the reasonable opinion of the
Payee, desirable, to perfect and protect the security interests intended to be
created by the Security Documents.

(d) The Payer shall have delivered to the Payee evidence that all other actions
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect and protect the security interests purported to be created by the
Security Documents have been taken.

5.07 Financial Statements. On or prior to the Effective Date, the Payee shall
have received true and correct copies of the historical financial statements,
the pro forma financial statements and the Projections referred to in
Section 6.05(a), which historical financial statements, pro forma financial
statements and Projections shall be in form and substance satisfactory to the
Payee.

5.08 Deliverables. On the Effective Date, the Payee shall have received:

(a) a solvency certificate from the chief financial officer of Holdings in the
form of Exhibit B;

(b) certificates of insurance complying with the requirements of Section 7.03
for the business and properties of Holdings and its Subsidiaries, in form and
substance reasonably satisfactory to Payee and naming the Collateral Agent as an
additional insured and/or as loss payee, as applicable;

(c) a Notice to Post Cash Collateral from the Payer;

(d) Legal opinion of Woodburn & Wedge, Nevada legal counsel to Holdings, as to
the capacity and due authorization of Holdings to enter into this Agreement, in
form and substance satisfactory to Payee; and

(e) A legal opinion of Vinson & Elkins LLP, counsel to Holdings and Payer, in
form and substance satisfactory to Payee.

5.09 Escrow Release Date. The Escrow Release Date shall occur immediately
following funding of the Letter of Credit.

5.10 Payee Loan Agreement. On the Effective Date, the Payee Loan Agreement shall
have been duly authorized, executed and delivered by each of the parties thereto
and shall be in full force and effect.

5.11 Fees, etc. On the Effective Date, the Payer shall have paid to the Payee
(and its relevant affiliates) all costs, fees and expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated hereby
payable to the Payee (and/or its relevant affiliates).

5.12 No Default; Representations and Warranties. On the Effective Date,
(a) there shall exist no Default or Event of Default and (b) all representations
and warranties contained herein and in the other Reimbursement Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on such date (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

5.13 Service of Process. On or prior to the Effective Date, Payee shall have
received evidence satisfactory to it that (a) each Endeavour Party has appointed
CT Corporation as agent for service of process as contemplated in
Section 11.12(a) and (b) CT Corporation has accepted its appointment.

SECTION 6. Representations, Warranties and Agreements. In order to induce Payee
to enter into this Agreement and to enter into the Cash Collateral Pledge and
pledge Cash Collateral in an amount equal to the LC Amount pursuant to
Section 2.01(a), the Payer makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement.

6.01 Company Status. Each of Holdings and each of its Subsidiaries (a) is a duly
organized and validly existing Business in good standing (or, in the case of any
Non-U.S. Subsidiary of Holdings, the applicable equivalent of “good standing” to
the extent that such concept exists in such Non-U.S. Subsidiary’s jurisdiction
of organization) under the laws of the jurisdiction of its organization, (b) has
the Business power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (c) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified or authorized which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. No certifications
by any Governmental Authority are required for operation of the business of
Holdings and its Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

6.02 Power and Authority. Each Endeavour Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Reimbursement Documents to which it is a party and has taken all necessary
Business action to authorize the execution, delivery and performance by it of
each of such Reimbursement Documents. Each Endeavour Party has duly executed and
delivered each of the Reimbursement Documents to which it is a party, and each
of such Reimbursement Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

6.03 No Violation. Neither the execution, delivery or performance by any
Endeavour Party of the Reimbursement Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (a) will contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or Governmental Authority, (b) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the property or assets of any Endeavour Party or
any of its Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Endeavour Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject, or (c) will violate any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent constitutional, organizational
and/or formation documents), as applicable, of any Endeavour Party or any of its
Subsidiaries.

6.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except (a) for those
that have otherwise been obtained or made on or prior to the Effective Date and
which remain in full force and effect on the Effective Date and (b) filings
which are necessary to perfect the security interests created or intended to be
created under the Security Documents, which filings will be made within ten days
following the Effective Date), or exemption by, any Governmental Authority is
required to be obtained or made by, or on behalf of, any Endeavour Party to
authorize, or is required to be obtained or made by, or on behalf of, any
Endeavour Party in connection with, (i) the execution, delivery and performance
of any Reimbursement Document or (ii) the legality, validity, binding effect or
enforceability of any such Reimbursement Document.

6.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.

(a) (i) The audited consolidated balance sheet of Holdings at December 31, 2009,
December 31, 2010 and December 31, 2011 and the related consolidated statements
of income and cash flows and changes in shareholders’ equity of Holdings for the
fiscal years of Holdings ended on such dates, in each case furnished to the
Payee prior to the Effective Date, present fairly in all material respects the
consolidated financial position of Holdings at the date of said financial
statements and the results for the respective periods covered thereby and
(ii) the unaudited consolidated balance sheet of Holdings at March 31, 2012 and
the related consolidated statements of income and cash flows and changes in
shareholders’ equity of Holdings for the six-month period ended on such date,
furnished to the Payee prior to the Effective Date, present fairly in all
material respects the consolidated financial position of Holdings at the date of
said financial statements and the results for the respective periods covered
thereby, subject to normal year-end adjustments. All such financial statements
have been prepared in accordance with GAAP consistently applied except to the
extent provided in the notes to said financial statements (and except for the
absence of footnotes in the interim financial statements).

(b) (i) The pro forma consolidated balance sheet of Holdings as at March 31,
2012 (after giving effect to the Transaction) and (ii) the pro forma income
statement of Holdings for the six-month period ended March 31, 2012 (after
giving effect to the Transaction and the financing therefor), copies of which
have been furnished to the Payee prior to the Effective Date, present good faith
estimates of the pro forma consolidated financial position of Holdings as of
such date and the consolidated results of operations of Holdings for such
six-month period, as the case may be.

(c) On and as of the Effective Date, and after giving effect to those of the
Transactions to be consummated on the Effective Date and to all Indebtedness
being incurred or assumed and Obligations incurred by the Endeavour Parties in
connection therewith on such date, (i) the sum of the fair value of the assets,
at a fair valuation, of the Endeavour Parties and their Subsidiaries (taken as a
whole) will exceed their debts (taken as a whole), (ii) the sum of the present
fair salable value of the assets of the Endeavour Parties and their Subsidiaries
(taken as a whole) will exceed their debts (taken as a whole), (iii) the
Endeavour Parties and their Subsidiaries (taken as a whole) have not incurred
and do not intend to incur, and do not believe that they will incur, debts
beyond their ability to pay such debts as such debts mature, and (iv) the
Endeavour Parties and their Subsidiaries (taken as a whole) will have sufficient
capital with which to conduct their businesses. For purposes of this
Section 6.05(c), “debt” means any liability on a claim, and “claim” means
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

(d) Except as disclosed in the financial statements delivered pursuant to
Section 6.05(a), and except for the Obligations incurred and/or outstanding
under this Agreement, there were as of the Effective Date no liabilities or
obligations with respect to Holdings or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, neither
Holdings nor the Payer knows of any basis for the assertion against it or any of
its Subsidiaries of any liability or obligation of any nature whatsoever that is
not disclosed in such financial statements delivered pursuant to Section 6.05(a)
or referred to in the immediately preceding sentence which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(e) The Projections delivered to the Payee prior to the Effective Date have been
prepared in good faith and are based on assumptions believed to be reasonable at
the time made, and as of the Effective Date, and there are no statements or
conclusions in the Projections which are based upon or include information known
to the Payer to be misleading in any material respect or which fail to take into
account material information known to Holdings or the Payer regarding the
matters reported therein. On the Effective Date, each of Holdings and the Payer
believes that the Projections are reasonable and attainable, it being recognized
by the Payee, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by the
Projections may differ materially from the projected results.

(f) After giving effect to the Transactions, since December 31, 2011, nothing
has occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

6.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Payer, threatened (a) with respect to the
Transaction or any Reimbursement Document or (b) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

6.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Holdings or the Payer to the Payee (including,
without limitation, all information contained in the Reimbursement Documents)
for purposes of or in connection with this Agreement, the other Reimbursement
Documents or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of Holdings or the Payer in writing to the Payee will be, true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided, it being understood and agreed that for purposes of this Section 6.07,
such factual information shall not include the Projections or any pro forma
financial information.

6.08 Tax Returns and Payments. Each of Holdings and each of its Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all Federal, state and material local returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, Holdings and/or any of its Subsidiaries. The
Returns accurately reflect in all material respects all liability for taxes of
Holdings and its Subsidiaries, as applicable, for the periods covered thereby.
Each of Holdings and each of its Subsidiaries has paid all taxes and assessments
payable by it which have become due, other than (a) those that are being
contested in good faith and adequately disclosed and for which adequate reserves
have been established in accordance with GAAP and (b) immaterial amounts of
taxes or assessments that Holdings and its Subsidiaries are not aware are due;
provided that upon Holdings or such Subsidiary becoming aware that such taxes
and assessments are due, such Person shall promptly pay all such taxes and
assessments, together with any interest and additional charges thereon. There is
no action, suit, proceeding, investigation, audit or claim now pending or, to
the knowledge of Holdings or the Payer, threatened (in writing) by any authority
regarding any taxes relating to Holdings or any of its Subsidiaries. As of the
Effective Date, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Holdings or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither Holdings nor any of its Subsidiaries has incurred, nor will
any of them incur, any material tax liability in connection with the Transaction
or any other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of Holdings or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business) or any tax
liability resulting from indemnification (or yield protection provisions) under
this Agreement).

6.09 Compliance with ERISA. (a) Schedule 6.09(a) hereto sets forth each Plan as
of the date of this Agreement. Each Plan (and each related trust, insurance
contract or fund) is in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code; each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service (or has submitted, or is within the remedial amendment
period for submitting, an application for a determination letter with the
Internal Revenue Service, and is awaiting receipt of a response) to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code or is
comprised of a master or prototype plan that has received a favorable opinion
letter from the Internal Revenue Service; or a volume submitter plan that has
received a favorable advisory letter from the Internal Revenue Service; no
Reportable Event has occurred; no Employee Benefit Plan is a Multiemployer Plan;
no Plan has an Unfunded Current Liability that could reasonably be expected to
result in a material liability; no ERISA Event has occurred, or is reasonably
expected to occur, with respect to any Plan; all contributions required to be
made with respect to a Plan have been timely made or have been reflected on the
most recent consolidated balance sheet filed prior to the date hereof or accrued
in the accounting records of Holdings and its Subsidiaries; no action, suit,
proceeding, hearing, or audit or investigation by a Governmental Authority with
respect to the administration, operation or the investment of assets of any Plan
(other than routine claims and appeals for benefits) is pending, expected or
threatened that is reasonably expected to result in a material liability to
Holdings or any of its Subsidiaries; no Multiemployer Plan that is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period, within the meaning of Section 431(d) of
the Code or Section 304(d) of ERISA; Holdings, any of its Subsidiaries and any
ERISA Affiliate have not withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA that has
terminated and to which it made contributions at any time within the five Plan
years preceding the date of termination; none of Holdings, any of its
Subsidiaries or any ERISA Affiliate have incurred or reasonably expect to incur
any liability to the PBGC except for any liability for premiums due in the
ordinary course or other liability which could not reasonably be expected to
result in material liability, and no lien imposed under the Code or ERISA on the
assets of Holdings or any of its Subsidiaries or any ERISA Affiliate exists or
is expected to arise on account of any Plan; none of Holdings, any of its
Subsidiaries or any ERISA Affiliate has incurred, or is expected to incur, any
liability under Section 4069 or 4212(c) of ERISA; each Employee Benefit Plan
that is a group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) has at all times been operated in compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code, except to the extent that any non-compliance with any such provisions
could not reasonably be expected to result in a material liability to Holdings
or any of its Subsidiaries; each Employee Benefit Plain that is group health
plan (as defined in 45 Code of Federal Regulations Section 160.103) has at all
times been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder, except to the extent that any non-compliance with such provisions
and regulations could not reasonably be expected to result in a material
liability to Holdings or any of its Subsidiaries; no lien imposed under the Code
or ERISA on the assets of Holdings, any of its Subsidiaries or any ERISA
Affiliate exists or is expected to arise on account of any Plan; and Holdings
and its Subsidiaries may amend any Plan sponsored by any of them (other than a
defined benefit plan) to cease contributions thereunder and may terminate any
Plan sponsored by any of them without, in each case, incurring any material
liability (other than ordinary administrative termination costs that are
immaterial in nature);

(b) Subject to this Section 6.09(b), each Non-U.S. Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Non-U.S.
Pension Plan have been timely made. Neither Holdings nor any of its Subsidiaries
has incurred any obligation in connection with the termination of, or withdrawal
from, any Non-U.S. Pension Plan (other than a defined contribution plan). The
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Pension Plan (other than a Non-U.S. Pension Plan that (i) is not
required to be funded under applicable law or (ii) is a defined contribution
plan), determined as of the end of Holdings’ most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Non-U.S. Pension Plan allocable to such
benefit liabilities by an amount that could reasonably be expected to have a
Material Adverse Effect.

(c) Without limiting the effect of preceding clauses (a) and (b), neither
Holdings nor any of its Subsidiaries is or has at any time been, within the
United Kingdom, an employer (for the purposes of sections 38 to 51 of the United
Kingdom’s Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the United Kingdom’s Pension
Schemes Act 1993) or has at any time been “connected” with or an “associate” of
(as those terms are used in sections 38 and 43 of the United Kingdom’s Pensions
Act 2004) such an employer.

6.10 Security Documents. The provisions of each Security Document are effective
to create in favor of the Collateral Agent for the benefit of the Secured
Creditors a legal, valid and enforceable security interest of the type that it
purports to create in all right, title and interest of the Endeavour Parties in
the Collateral described therein, and the Collateral Agent, for the benefit of
the Secured Creditors, has (or upon filing of UCC financing statements and other
required filings registrations or notices or taking of possession or control
(which shall occur within 10 days following the Effective Date) will have) a
fully perfected security interest in all right, title and interest in all of the
Collateral described therein, subject to no other Liens other than Permitted
Liens; provided that (i) Payer shall not be deemed to represent pursuant to the
foregoing that the U.S. Security Agreement creates a legal, valid and
enforceable security interest in (I) the Equity Interests of Endeavour Energy
Luxembourg S.a.r.l. or of Endeavour Energy New Ventures I, Ltd. or (II) any
Collateral (as defined in the U.S. Security Agreement) granted by any Grantor
(as defined in the U.S. Security Agreement) that is not organized under the laws
of the United States or any state thereof (other than Equity Interests held by
any such Grantor in any Person that is organized under the laws of the United
States or any state thereof), and (ii) no steps have been taken in order to
perfect any such security interest in the Equity Interests referred to in clause
(i)(I) above or the Collateral referred to in clause (i)(II) (other than Equity
Interests held by any such Grantor in any Person that is organized under the
laws of the United States or any state thereof), in each case granted pursuant
to the U.S. Security Agreement. The recordation of (i) the grant of security
interest in Patents (as defined in the U.S. Security Agreement) and (ii) the
grant of security interest in Trademarks (as defined in the U.S. Security
Agreement) in the respective form attached to the U.S. Security Agreement, in
each case in the United States Patent and Trademark Office, together with
filings on Form UCC-1 made pursuant to the U.S. Security Agreement, will create,
to the extent as may be perfected by such filings and recordation, a perfected
security interest in the United States trademarks and patents covered by the
U.S. Security Agreement, and the recordation of the grant of security interest
in Copyrights (as defined in the U.S. Security Agreement) in the form attached
to the U.S. Security Agreement with the United States Copyright Office, together
with filings on Form UCC-1 made pursuant to the U.S. Security Agreement, will
create, to the extent as may be perfected by such filings and recordation, a
perfected security interest in the United States copyrights covered by the U.S.
Security Agreement.

6.11 Properties. (a) All Real Property (other than Oil and Gas Properties)
leased by Holdings or any of its Subsidiaries as of the Effective Date, and the
nature of the interest therein, is set forth in Schedule 6.11(a) hereto. Each of
Holdings and each of its Subsidiaries has a valid and indefeasible leasehold
interest in the material properties set forth in Schedule 6.11(a) free and clear
of all Liens other than Permitted Liens. As of the Effective Date, none of
Holdings or any of its Subsidiaries owns any Real Property other than Oil and
Gas Properties.

(b) All Oil and Gas Properties owned or leased by Holdings or any of its
Subsidiaries as of the Effective Date (other than Oil and Gas Properties
(i) which are not developed, (ii) which have no reserves or (iii) in which none
of Holdings or any of its Subsidiaries have any material working interests) are
reflected in the Reserve Report as of December 31, 2011 or are otherwise set
forth in Schedule 6.11(b).

(c) Each of Holdings and each of its Subsidiaries, as applicable, has good and
defensible (from the perspective of a reasonably prudent investor in the Oil and
Gas Business) title to all of the Oil and Gas Properties included in the most
recent Reserve Report delivered pursuant to Section 7.01(c), as the case may be,
free from all Liens, claims and title imperfections, except for (i) such
imperfections of title as do not in the aggregate detract from the value thereof
to, or the use thereof in, the business of Holdings and its Subsidiaries in any
material respect, (ii) Oil and Gas Properties disposed of since the date of the
most recent Reserve Report as permitted by Section 8.02, and (iii) Liens
expressly permitted by Section 8.01. The quantum and nature of the interest of
Holdings and each of its Subsidiaries in and to the Oil and Gas Properties as
set forth in each Reserve Report includes or will include the entire interest of
Holdings and each of its Subsidiaries in such Oil and Gas Properties as of the
date of such Reserve Report and are or will be complete and accurate in all
material respects as of the date of such Reserve Report; and there are no
“back-in” or “reversionary” interests held by third parties which could reduce
the interest (working, net revenue or otherwise) of Holdings and its
Subsidiaries in such Oil and Gas Properties in any material respect, except as
expressly set forth or given effect to in such Reserve Report. Except for
obligations to contribute a proportionate share of the costs of defaulting or
non-consenting co-owners or as otherwise expressly set forth in the most recent
Reserve Report, neither Holdings nor any Subsidiary is obligated to bear any
percentage share of the costs and expenses relating to the drilling, development
and production of the Oil and Gas Properties in excess of its working interests.

(d) Holdings and each of its Subsidiaries has complied with all obligations
under all licenses, leases, subleases and term mineral interests in their
respective Oil and Gas Properties and all such licenses, leases, subleases and
term mineral interests are valid, subsisting and in full force and effect, and
neither Holdings nor any of its Subsidiaries has knowledge that a default exists
under any of the terms or provisions, express or implied, of any of such
licenses, leases, subleases or interests or under any agreement to which the
same are subject, except to the extent any inaccuracy in the foregoing could not
reasonably be expected to result in a Material Adverse Effect. All of the Oil
and Gas Contracts and obligations of Holdings and each of its Subsidiaries that
relate to the Oil and Gas Properties are in full force and effect and constitute
legal, valid and binding obligations of Holdings and its Subsidiaries party
thereto, except to the extent any inaccuracy in the foregoing could not
reasonably be expected to result in a Material Adverse Effect. None of Holdings
or any of its Subsidiaries or, to the knowledge of Holdings or its Subsidiaries,
any other party to any licenses, leases, subleases or term mineral interests in
the Oil and Gas Properties or any Oil and Gas Contract (i) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, except such that could not reasonably be expected to result in a
Material Adverse Effect or (ii) has given or threatened to give notice of any
default under or inquiry into any possible default under, or action to alter,
terminate, rescind or procure a judicial reformation of, any licenses or lease
in the Oil and Gas Properties or any Oil and Gas Contract. Holdings and each of
its Subsidiaries enjoys peaceful and undisturbed possession under all such
licenses, leases, subleases and term mineral interests.

(e) Holdings and each of its Subsidiaries has complied with all obligations
under all Authorizations, and to the best knowledge of Holdings and the Payer,
no steps have been taken for the revocation, variation or refusal of any
Authorization, except to the extent any non-compliance with such obligations or
any such revocation, variation or refusal could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

6.12 Capitalization. On and as of the Effective Date, (a) the authorized capital
stock of Holdings consists of (i) 125,000,000 shares of common stock $.001 par
value per share (such authorized shares of common stock, together with any
subsequently authorized shares of common stock of Holdings, “Holdings Common
Stock”) and (ii) 10,000,000 shares of preferred stock $.001 par value and
(b) the authorized capital stock of the Payer consists of 10,000 ordinary shares
of common stock, £0.10 par value per ordinary share. The outstanding Equity
Interests of each Endeavour Party have been duly authorized and validly issued
and have been issued free of preemptive rights and each Person listed on
Schedule 6.12 hereto as of the Effective Date owns beneficially and of record
all of the Equity Interests it is listed as owning free and clear of any Liens
(other than Permitted Liens). As of the Effective Date, except as set forth or
Schedule 6.12, no Endeavour Party has outstanding any securities convertible
into or exchangeable for its respective Equity Interests or outstanding any
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests
or any equity-related appreciation or similar rights.

6.13 Subsidiaries. On and as of the Effective Date, Holdings has no Subsidiaries
other than those Subsidiaries listed on Schedule 6.13 hereto. Schedule 6.13 sets
forth, as of the Effective Date, the percentage ownership (direct and indirect)
of Holdings in each class of capital stock or other Equity Interests of each of
its Subsidiaries and also identifies the direct owner thereof. All outstanding
shares of Equity Interests of each Subsidiary of Holdings have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
preemptive rights. Other than as set forth on Schedule 6.13, no Subsidiary of
Holdings has outstanding any securities convertible into or exchangeable for its
Equity Interests or outstanding any right to subscribe for or to purchase, or
any options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any appreciation or similar
rights. On the Effective Date, 100% of the Equity Interests of each Endeavour
Party are owned directly or indirectly by Holdings.

6.14 Compliance with Statutes, etc. (a) Each of Holdings and each of its
Subsidiaries is qualified under and is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
and has obtained all required Authorizations from, all Governmental Authorities
in respect of the conduct of its business and the ownership of its property
(including statutes, regulations, orders and restrictions applicable to the Oil
and Gas Business and applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls, except such statutes,
regulations, orders and restrictions that are expressly addressed in
Section 6.17), except such non-compliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of Holdings and each of its Subsidiaries is in compliance with all
bonding requirements for the ownership and operation of its Oil and Gas
Properties.

6.15 Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

6.16 Environmental Matters. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each of
Holdings and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and, with respect to its current operations, has obtained and
is in compliance with all permits required of it under Environmental Law, and
there are no proceedings pending or, to the knowledge of Holdings or the Payer,
threatened to revoke or rescind any such permit; (b) there are no claims,
proceedings, investigations or notices of violation pending or, to the knowledge
of Holdings or the Payer, threatened against Holdings or any of its Subsidiaries
under any Environmental Law; (c) no Lien, other than a Permitted Lien, has been
recorded or, to the knowledge of Holdings or the Payer, threatened under any
Environmental Law with respect to any Real Property currently owned by Holdings
or any of its Subsidiaries; (d) neither Holdings nor any of its Subsidiaries has
contracted to assume or accept responsibility for any liability of any
non-affiliated Person under any Environmental Law; and (e) there are no facts,
circumstances, conditions or occurrences with respect to the past or present
business or operations of Holdings, any of its Subsidiaries or any of their
respective predecessors, or any Real Property or facility at any time owned,
leased or operated by Holdings, any of its Subsidiaries or any of their
respective predecessors, that could be reasonably expected to give rise to any
claim, proceeding, investigation, action or liability of or against Holdings or
any of its Subsidiaries under any Environmental Law.

6.17 Employment and Labor Relations. (a) Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries or, to the knowledge of Holdings or the Payer,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of Holdings or the Payer, threatened (in writing) against
any of them, (b) no strike, labor dispute, slowdown or stoppage pending against
Holdings or any of its Subsidiaries or, to the knowledge of Holdings or the
Payer, threatened (in writing) against Holdings or any of its Subsidiaries,
(c) no union representation question exists with respect to the employees of
Holdings or any of its Subsidiaries, (d) no legal actions, lawsuits,
arbitrations, administrative or other proceedings, charges, complaints,
investigations, inspections, audits or notices of violations or possible
violations are pending or, to the knowledge of Holdings or the Payer, threatened
against Holdings or any of its Subsidiaries by or on behalf of, or otherwise
involving, any current or former employee, any person alleging to be a current
or former employee, any applicant for employment, or any class of the foregoing,
or any Governmental Authority, that involve the labor or employment relations
and practices of Holdings or any of its Subsidiaries, including but not limited
to claims of employment discrimination and (e) no violation of the Fair Labor
Standards Act or any other applicable federal, state or foreign wage and hour
laws, except (with respect to any matter specified in clauses (a) – (e) above,
either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

(b) Neither Holdings nor any of its of their Subsidiaries is, within the United
Kingdom, engaged in any unfair or unlawful employment practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is within the United Kingdom (i) no unfair or
discriminatory employment practice complaint or investigation pending against
Holdings or any of its of their Subsidiaries or, to the knowledge of Holdings or
the Payer, threatened against any of them, before the United Kingdom’s Equality
and Human Rights Commission or Health and Safety Executive or any other bodies
with similar functions in relation to any person engaged as a worker or afforded
the status of a worker (under any laws applicable within the United Kingdom),
and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Holdings or the Payer or
any of either of their Subsidiaries or, to the knowledge or Holdings or the
Payer, threatened (in writing) against any of them, (ii) no strike or other
employee relations dispute pending against Holdings or any of its Subsidiaries
or, to the knowledge of Holdings or the Payer, threatened (in writing) against
any of them, (iii) no disagreement pending against Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or the Payer, threatened (in
writing) against any of them in respect of the relations of any of them with any
trade union, works council, special negotiating body, staff association or any
other body representing individuals afforded the status of workers (under any
laws applicable within the United Kingdom), (iv) no legal actions, lawsuits,
arbitrations, administrative or other proceedings, charges, complaints,
investigations, inspections, audits or notices of violations or possible
violations are pending or, to the knowledge of Holdings or the Payer, threatened
against Holdings or any of its Subsidiaries by or on behalf of, or otherwise
involving, any current or former employee, any person alleging to be a current
or former employee, any applicant for employment or any other individual
claiming the status of, or protection afforded to, a worker (under any laws
applicable within the United Kingdom), or any Governmental Authority, that
involve the employment relations and practices of Holdings or any of its
Subsidiaries, including but not limited to claims of employment discrimination,
victimization or harassment on any irrational, perverse or prohibited bases,
accidents or injuries, breach of contract or unfair dismissal or any claims
under the United Kingdom’s Working Time Regulations 1998, National Minimum Wage
Act 1998, Data Protection Act 1998, Equal Pay Act 1970, Sex Discrimination Act
1975, Race Relations Act 1976, Disability Discrimination Act 1995, Employment
Equality (Sexual Orientation) Regulations 2003, Employment Equality (Age)
Regulations 2006 or Employment Equality (Religion and Belief) Regulations 2003,
(v) no complaint of non-compliance by Holdings or any of its Subsidiaries with
any provisions of the Treaty of Rome, European Union directives or other
directly applicable European Union laws, statutes, regulations, codes of
conduct, collective agreements, terms and conditions of employment, orders,
declarations and awards relevant to any individual afforded the status of a
worker, except (with respect to any matter specified in clauses (i) – (v) above,
either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

6.18 Intellectual Property, etc. Each of Holdings and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

6.19 Indebtedness. Schedule 6.19 hereto sets forth a list of all Indebtedness
(including Contingent Obligations) of Holdings and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Obligations) in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Person
that directly or indirectly guarantees such debt.

6.20 Insurance. Schedule 6.20 hereto sets forth a listing of all insurance
maintained by Holdings and its Subsidiaries as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein.

6.21 Holding Company. Holdings is a holding company and does not (a) have any
material liabilities (other than (i) liabilities arising under this Agreement,
any Class C Convertible Preferred Stock, the First Priority Notes Indenture and
the Second Priority Notes Indenture and any Junior Financing, (ii) other
liabilities which are permitted by this Agreement and are incurred in connection
with the financing and operation of Holdings’ and its Subsidiaries’ businesses
and (iii) taxes and other liabilities arising under applicable law) or (b) own
any material assets or engage in any operations or business (other than (i) its
direct or indirect ownership of its Subsidiaries and (ii) Investments permitted
under Section 8.05.

6.22 Immaterial Subsidiaries. On the Effective Date, each of Endeavour Energy
Luxembourg S.àr.l., Endeavour Energy New Ventures I, Ltd. and Endeavour Energy
North Sea Limited is an Immaterial Subsidiary.

SECTION 7. Affirmative Covenants. Each of Holdings and the Payer hereby
covenants and agrees that on and after the Effective Date and until the all Cash
Collateral provided by the Payee has been released and all Fees and all other
Obligations incurred hereunder have been paid in full (other than indemnities
described in Section 11.01 which are not then due and payable):

7.01 Information Covenants. The Payer will furnish to the Payee:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting period in each fiscal year of Holdings,
(i) the consolidated balance sheet of Holdings as at the end of such quarterly
accounting period and the related consolidated statements of income and retained
earnings and statement of cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
all such financial information for the corresponding quarterly accounting period
in the prior fiscal year, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period. All of the foregoing financial statements shall be certified
by an Authorized Officer of Holdings that they fairly present in all material
respects in accordance with GAAP the consolidated financial condition of
Holdings as of the dates indicated and the consolidated results of operations
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings, (i) the consolidated balance sheet of Holdings as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and statement of cash flows for such fiscal year, setting
forth comparative figures for the preceding fiscal year, and certified by Ernst
& Young LLP or another independent certified public accountants of recognized
national standing reasonably acceptable to the Payee, accompanied by an opinion
of such accounting firm (which opinion shall be without a “going concern” or
like qualification or exception and without any qualification or exception as to
scope of audit) and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

(c) Reserve Report. Prior to or concurrently with any delivery of financial
statements under clause (b) of this Section 7.01 and, solely as to each quarter
ending on June 30, under clause (a) of this Section 7.01 (or more frequently at
the Payer’s option) (1) a Reserve Report (which shall be (i) an annual Reserve
Report (as described in the definition of such term) in the case of a Reserve
Report delivered in connection with annual financial statements or (ii) a
semi-annual Reserve Report (as so described) in the case of a Reserve Report
delivered in connection with quarterly financial statements for the fiscal
quarter ended June 30) setting forth, among other things, (x) the Oil and Gas
Properties owned by Holdings and each of its Subsidiaries and covered by such
Reserve Report, (y) the Proved Reserves and Probable Reserves attributable to
such Oil and Gas Properties and (z) a projection of the rate of production and
cash flows of such Proved Reserves and Probable Reserves as of the date as of
which the information set forth in such Reserve Report is provided, all in
accordance with the guidelines published by the SEC (but utilizing the pricing
parameters set forth in the definition of the term PV-10 Value (and, in the case
of an annual Reserve Report, in addition to such pricing parameters those
specified in such SEC guidelines) and utilizing such operating cost and other
assumptions as proposed by the Payer and (2) a certificate of an Authorized
Officer showing any additions to or deletions from the Oil and Gas Properties
made by Holdings and each of its Subsidiaries and in Proved Reserves and
Probable Reserves attributable to such Oil and Gas Properties since the date of
the most recently delivered previous Reserve Report.

(d) Management Letters. Promptly after Holdings’ or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.

(e) Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a compliance certificate
from the chief financial officer of Holdings in the form of Exhibit C certifying
on behalf of Holdings that, to such officer’s knowledge after due inquiry, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether Holdings and its Subsidiaries were in
compliance with the provisions of Sections 8.01(w), 8.02(e), 8.02(n), 8.02(o),
8.04(i) and 8.04(m) at the end of such fiscal quarter or year, as the case may
be, (ii) certify that there have been no changes to Schedule VI of the U.S.
Security Agreement, in each case since the Effective Date or, if later, since
the date of the most recent certificate delivered pursuant to this
Section 7.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent that such change are required to be reported to the Collateral
Agent pursuant to the terms of the U.S. Security Agreement) and whether Holdings
and the other Endeavour Parties have otherwise taken all actions required to be
taken by them pursuant to the U.S. Security Agreement in connection with any
such changes and (iii) notify the Payee of the acquisition by it or any of the
Subsidiaries of any Oil and Gas Property or Real Property (or any interest in
any Oil and Gas Property or Real Property) having a value in excess of
$5,000,000.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of Holdings or any of its
Subsidiaries obtains knowledge thereof, notice of (A) the occurrence of any
event which constitutes a Default or an Event of Default, (B) any litigation or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Reimbursement Document or (C) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall (i) publicly file with the SEC or
(ii) deliver to holders (or any trustee, agent or other representative therefor)
of any Qualified Preferred Stock, any Junior Financing, any Indebtedness arising
under or related to the First Priority Notes Indenture or the Second Priority
Notes Indenture or any other material Indebtedness, in each case pursuant to the
terms of the documentation governing the same.

(h) Environmental Matters. Promptly after any officer of Holdings or any of its
Subsidiaries obtains knowledge thereof, notice of one or more of the following
environmental matters, but only to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:

(A) any pending or threatened claim, proceeding, investigation or notice of
violation issued under or pursuant to any Environmental Law against Holdings or
any of its Subsidiaries or any Real Property, facility or Oil and Gas Property
owned, leased or operated by Holdings or any of its Subsidiaries;

(B) any condition or occurrence on or arising from any Real Property, facility
or Oil and Gas Property owned, leased or operated by Holdings or any of its
Subsidiaries that could reasonably be expected to form the basis of an claim,
proceeding, investigation, action or notice of violation against Holdings or any
of its Subsidiaries or any such Real Property or facility under any
Environmental Law;

(C) issuance under any Environmental Law of any liens or restrictions on the
ownership, lease, occupancy, use or transferability by Holdings or any of its
Subsidiaries of any Real Property, facility or Oil and Gas Property owned,
operated or leased by Holdings or any of its Subsidiaries; and

(D) the taking of any removal or remedial action as required by any
Environmental Law or any Governmental Authority in response to the actual or
alleged presence, Release or threatened Release of any Hazardous Material on any
Real Property, facility or Oil and Gas Property owned, leased, used or operated
by Holdings or any of its Subsidiaries.

All such notices shall describe in reasonable detail the nature of the claim,
proceeding, investigation, notice, condition, occurrence, incurrence or removal
or remedial action and Holdings’ or such Subsidiary’s response thereto.

(i) Landlord and Storage Agreements. Promptly after execution thereof, copies of
all future material agreements between a Endeavour Party and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

(j) Other Information. From time to time, such other information or documents
(financial or otherwise, and including without limitation Project Documents and
amendments thereto) with respect to Holdings or any of its Subsidiaries as the
Payee may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (h) of
this Section 7.01 may be satisfied with respect to financial information (or, in
the case of such clause (h), other information) of Holdings and the Subsidiaries
by filing Holdings’ Form l0-K or 10-Q, as applicable (or, in the case of such
clause (h), such other applicable filing), with the SEC or by making such
information available on Holdings’ or the Payer’s website, in each case to the
extent the Payer has notified the Payee of such filing or that such information
is available on such website; provided that to the extent such information is in
lieu of information required to be provided under Section 7.01(b), Holdings
separately delivers to the Payee a report and opinion of Ernst & Young or any
other independent certified public accounting firm of nationally recognized
standing acceptable to the Payee, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

The Payer hereby acknowledges that the Payee may have personnel who do not wish
to receive material non-public information with respect to the Payer, Holdings
or their respective Subsidiaries, or the respective securities of any of the
foregoing (“MNPI”), and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Prior to the
delivery of any information to the Payee pursuant to this Agreement, Holdings
and the Payer will certify as to whether such information contains any MNPI.

7.02 Books, Records and Inspections; Annual Meetings. (a) Holdings will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. Holdings will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the Payee
(i) to visit and inspect, under guidance of officers of Holdings or such
Subsidiary, any of the properties of Holdings or such Subsidiary and (ii) to
examine the books of account of Holdings or such Subsidiary and discuss the
affairs, finances and accounts of Holdings or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Payee may reasonably request.

(b) At the request of the Payee, Holdings will within 120 days after the close
of each fiscal year of Holdings, hold a meeting (which may be by conference call
or teleconference), at a time and place selected by Holdings and reasonably
acceptable to the Payee, with the Payee, to review the financial results of the
previous fiscal year and the financial condition of Holdings and its
Subsidiaries.

7.03 Maintenance of Property; Insurance.

(a) Holdings will, and will cause each of its Subsidiaries to, (i) keep all
property necessary to the business of Holdings and its Subsidiaries in good
working order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty events, (ii) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as Holdings and its Subsidiaries, and (iii) furnish to the Payee,
upon its request therefor, full information as to the insurance carried. Such
insurance shall include physical damage insurance on all real and personal
property, including, without limitation, on Oil and Gas Properties (whether now
owned or hereafter acquired) on an all risk basis. The provisions of this
Section 7.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b) Holdings will, and will cause each of its Subsidiaries to, at all times keep
its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by Holdings and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured), (ii) shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof by the respective insurer to the Collateral Agent, (iii) shall provide
that the respective insurers irrevocably waive any and all rights of subrogation
with respect to the Collateral Agent and the other Secured Creditors, and
(iv) shall be deposited with the Collateral Agent.

(c) If Holdings or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 7.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Payee shall have the right (but shall be under no obligation) to
procure such insurance, and Holdings and the Payer jointly and severally agree
to reimburse the Payee for all costs and expenses of procuring such insurance.

7.04 Existence; Franchises; Oil and Gas Properties. (a) Holdings will, and will
cause each of its Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents and
pay all royalties when due; provided, however, that nothing in this Section 7.04
shall prevent (a) sales of assets and other transactions by Holdings or any of
its Subsidiaries in accordance with Section 8.02 or (b) the withdrawal by
Holdings or any of its Subsidiaries of its qualification as a Business in any
jurisdiction other than the United States or any State thereof or the United
Kingdom if such withdrawal could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Holdings will, and will cause each of its Subsidiaries to, (i) comply in all
material respects with the terms and provisions of all oil and gas leases and
licenses relating to the Oil and Gas Properties of Holdings and each of its
Subsidiaries and all contracts and agreements relating thereto or to the
production and sale of Hydrocarbons therefrom; provided that Holdings and its
Subsidiaries shall have the right to abandon Oil and Gas Properties in the
exercise of Holdings’ or such Subsidiaries’ reasonable judgment, in each case in
compliance with the relevant Oil and Gas Contracts governing such Oil and Gas
Properties, and (ii) with respect to any such Oil and Gas Properties or oil and
gas gathering assets that are operated by operators other than Holdings or any
of its Subsidiary, use all commercially reasonable efforts to enforce in a
manner consistent with industry practice the operator’s contractual obligations
to maintain, develop, and operate such Oil and Gas Properties and oil and gas
gathering assets in accordance with the applicable operating agreements.

7.05 Compliance with Statutes, etc. (a) Holdings will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls other than such statutes, regulations,
orders and restrictions that are expressly addressed in Section 7.06), except
such non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Holdings shall, and shall cause each of its Subsidiaries to, maintain and
comply with the terms and conditions of any material Authorization required
under any law or regulation (including Environmental Law) (i) to enable it to
perform its obligations and/or exercise its rights under, or the validity or
enforceability of, each Reimbursement Document and Project Document and (ii) to
enable it to conduct the Oil and Gas Business in which has an interest except,
in the case of preceding clause (ii) only, such failure to maintain or
non-compliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

7.06 Compliance with Environmental Laws. (a) Holdings will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or operation of Real
Property, facilities and Oil and Gas Property now or hereafter owned, leased or
operated by Holdings or any of its Subsidiaries, except such noncompliances as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and will promptly pay or cause to be paid all
costs and expenses for which Holdings or its Subsidiaries are legally obligated
that are incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property, facilities and Oil and Gas Properties free and
clear of any Liens imposed pursuant to such Environmental Laws. Holdings and its
Subsidiaries will generate, use, treat, store, Release and dispose of, and will
cause the generation, use, treatment, storage, Release and disposal of Hazardous
Materials on any Real Property, facilities or Oil and Gas Properties now or
hereafter owned, leased or operated by Holdings or any of its Subsidiaries, and
transport or cause the transportation of Hazardous Materials to or from any such
Real Property, facilities or Oil and Gas Properties in compliance with all
applicable Environmental Laws, except for such Hazardous Materials generated,
used, treated, stored, Released and disposed of at any such Real Properties,
facilities or Oil and Gas Properties in connection with or arising out of the
business or operations of Holdings or any of its Subsidiaries as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Upon (i) the receipt by the Payee of any notice from the Payer of the type
described in Section 7.01(h), (ii) a reasonable determination that Holdings or
any of its Subsidiaries are not in compliance with Section 7.06(a) or (iii) the
exercise by the Payee of any of the remedies pursuant to the penultimate
paragraph of Section 9, each of Holdings and the Payer will (in each case)
collectively, or if either Holdings or the Payer so desire, individually,
provide, upon the request of the Payee at the sole expense of Holdings and the
Payer, as applicable, an environmental site assessment report concerning any
Real Property or facilities owned, leased or operated by Holdings or any of its
Subsidiaries, prepared by an environmental consulting firm reasonably acceptable
to by the Payee, indicating, as the circumstances may dictate, the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Real Property or
facilities. If either Holdings or the Payer fails to provide the same within
30 days after such request was made, the Payee may order the same, the cost of
which shall be borne by the non-responsive Endeavour Party; and each of Holdings
and the Payer shall grant and hereby grants to the Payee and their respective
agents access to such Real Property or facilities and specifically grant the
Payee an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
Holdings and the Payer, all at the sole expense of each of Holdings and the
Payer.

7.07 ERISA. (a) As soon as reasonably practicable and, in any event, within ten
(10) days after Holdings, any of its Subsidiaries or any ERISA Affiliate knows
or has reason to know of the occurrence of any of the following, Holdings will
deliver to Payee a certificate of any Authorized Officer of Holdings setting
forth the full details as to such occurrence and the action, if any, that
Holdings, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given or filed by
Holdings, such Subsidiary, the Plan administrator or such ERISA Affiliate to or
with the PBGC or any other Governmental Authority, or a Plan participant with
respect thereto, and any notices received by Holdings, such Subsidiary or ERISA
Affiliate from the PBGC or any other Governmental Authority, or a Plan
participant with respect thereto: an ERISA Event (except to the extent that
Holdings has previously delivered to the Payee a certificate and notices (if
any) concerning such event pursuant to the next clause hereof); a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA becoming subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof), and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days (except to the extent that a waiver to the
advance reporting requirement of PBGC Regulation Section 4043.61 applies with
respect to such event); a failure of Holdings, any of its Subsidiaries, or an
ERISA Affiliate to timely make any contribution required to be made with respect
to a Plan or Non-U.S. Pension Plan; the existence of potential withdrawal
liability under Section 4201 of ERISA if Holdings, any of its Subsidiaries and
any ERISA Affiliate were to withdraw completely from any and all Multiemployer
Plans if such withdrawal is reasonably expected to occur and such liability
could reasonably be expected to result in a material liability; the adoption of,
or the commencement of contributions to, any Plan subject to Section 412 of the
Code by Holdings, any of its Subsidiaries or any ERISA Affiliate; the adoption
of any amendment to a Plan subject to Section 412 of the Code that results in a
material increase in the contribution obligations of Holdings, any of its
Subsidiaries or any ERISA Affiliate; a Plan has an Unfunded Current Liability
that could reasonably be expected to result in a material liability; with
respect to group health plans (as defined in Section 607(1) of ERISA, or
Section 4980B(g)(2) of the Code), a violation of the provisions of Part 6 of
subtitle B of Title 1 of ERISA and Section 4980B of the Code that is reasonably
expected to result in a material liability to Holdings or any of its
Subsidiaries; with respect to group health plans (as defined in 45 Code of
Federal Regulations Section 160.103), a violation of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder that could reasonably be expected to result in a material liability
to Holdings or any of its Subsidiaries; or the incurrence of any material
liability by Holdings or any of its Subsidiaries pursuant to any portion of an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA). Holdings will deliver to Payee (i) a copy of
each funding waiver request filed with the Internal Revenue Service or any other
Governmental Authority with respect to any Plan pursuant to Section 412(d) of
the Code or Section 302(c) of ERISA and all communications received by Holdings,
any of its Subsidiaries or any ERISA Affiliate from the Internal Revenue Service
or any other Governmental Authority regarding such funding waiver request,
(ii) copies of any records, documents or other information that must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of ERISA
and (iii) a complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the U.S.
Department of Labor. In addition to any certificates or notices delivered to the
Payee pursuant to the first sentence of this Section 7.07(a), copies of annual
reports and any records, documents or other information required to be furnished
to the PBGC or any other Governmental Authority, and any material notices
received by Holdings or any of its Subsidiaries or any ERISA Affiliate, with
respect to any Plan or Non-U.S. Plan, shall be delivered to the Payee no later
than ten (10) days after the date such annual reports have been filed or such
records, documents and/or information have been furnished to the PBGC or other
Governmental Authority or such notice has been received by Holdings, any of its
Subsidiaries, or any ERISA Affiliate, as applicable.

(b) If, at any time after the date of this Agreement, Holdings or any of its
Subsidiaries or any ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to), a pension plan as defined in Section 3(2) of ERISA
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA
(including, without limitation, a Multiemployer Plan) which is not set forth in
Schedule 6.09(a) hereto as may be updated from time to time, then Holdings shall
deliver to the Agent an updated Schedule 6.09(a) as soon as reasonably
practicable and, in any event, within ten (10) days after Holdings, such
Subsidiary or such ERISA Affiliate first maintains, or contributes to (or incurs
an obligation to contribute to), such pension plan. Such updated
Schedule 6.09(a) shall supersede and replace the existing Schedule 6.09(a).

(c) Holdings and each of its applicable Subsidiaries shall ensure that all
Non-U.S. Plans administered by it or to which it contributes obtains or retains
(as applicable) registered status under and as required by applicable law and is
administered in a timely manner in all respects in compliance with all
applicable laws, except where the failure to do any of the foregoing, either
individually or in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect.

(d) Holdings and its Subsidiaries shall ensure that none of Holdings or any of
its Subsidiaries is or has at any time been, within the United Kingdom, an
employer (for the purposes of sections 38 through 51 of the United Kingdom’s
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the United Kingdom’s Pension Schemes
Act 1993) or “connected” with or an “associate” of (as those terms are used in
sections 38 or 43 of the United Kingdom’s Pensions Act 2004) such an employer.

7.08 End of Fiscal Years; Fiscal Quarters. Holdings will cause (a) its and each
of its Subsidiaries’ fiscal years to end on December 31 of each calendar year
and (b) its and each of its Subsidiaries’ fiscal quarters to end on March 31,
June 30, September 30 and December 31; provided that nothing in this
Section 7.08 shall prohibit any Subsidiary of Holdings from maintaining a tax
year that does not end on December 31.

7.09 Performance of Obligations. Holdings will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.10 Payment of Taxes. Holdings will pay and discharge, and will cause each of
its Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims which, if unpaid, would become a Lien or charge upon any
properties of Holdings or any of its Subsidiaries not otherwise permitted under
Section 8.01(a); provided that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

7.11 Additional Security; Further Assurances; etc. (a) Holdings will, and will
cause each other Endeavour Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests in such assets of Holdings
and such other Endeavour Party (including, without limitation properties of
Holdings and such other Endeavour Party acquired subsequent to the Effective
Date) as are not covered by the original Security Documents (including, without
limitation, with respect to any such property, pursuant to grants pursuant to
the laws of Scotland) and as may be reasonably requested from time to time by
the Payee or the Collateral Agent (collectively, the “Additional Security
Documents”); provided that no Endeavour Party shall be required to take any
action to grant or perfect a security interest on any Excluded Asset. All such
security interests shall be granted pursuant to documentation satisfactory in
form and substance to the Collateral Agent and shall constitute valid and
enforceable perfected security interests and hypothecations and mortgages
superior to and prior to the rights of all third Persons and enforceable against
third parties and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full.

(b) Holdings will, and will cause each of the other Endeavour Parties to, at the
expense of Holdings and Payer, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord lien waivers, collateral access agreements, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, Holdings will, and will
cause the other Endeavour Parties to, deliver to the Collateral Agent such
opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Collateral Agent to assure itself that this
Section 7.11 has been complied with.

(c) Holdings will cause (i) each Subsidiary (other than any Immaterial
Subsidiary or Unrestricted Subsidiary) that is established, created or acquired
after the Effective Date and (ii) each Non-Guarantor Subsidiary (other than an
Unrestricted Subsidiary) that ceases to be an Immaterial Subsidiary, in each
case, to become a Guarantor and a party (in such capacity, a “Grantor”) to the
U.S. Security Agreement, the English Security Documents and/or such other
Security Documents as may be required by the Collateral Agent such that the
Collateral Agent, for the benefit of the Secured Creditors, has a first priority
security interest in all assets (other than Excluded Assets) of such Subsidiary
or Non-Guarantor Subsidiary (as applicable). In addition, if, after the date
hereof, any Restricted Subsidiary of Holdings that is not already a Guarantor
and a Grantor guarantees any other Indebtedness of Holdings or any Guarantor in
excess of the De Minimus Guaranteed Amount, then that Subsidiary shall become a
Guarantor and a Grantor. Any such Subsidiary shall become a Guarantor and a
Grantor pursuant to this clause (c) by executing joinders to the Subsidiaries
Guaranty and the applicable Security Documents in form and substance
satisfactory to the Collateral Agent whereby such Subsidiary shall guaranty the
Obligations and grant a security interest to the Collateral Agent, for the
benefit of the Secured Creditors, in the assets (other than Excluded Assets) of
such Subsidiary and, in each case, delivering such documents to the Collateral
Agent within 60 days of the date on which it was established, created or
acquired or ceased to be an Immaterial Subsidiary, as applicable (or such later
date as may be agreed by the Collateral Agent in its sole discretion), or within
15 days of the date on which it guaranteed such other Indebtedness (or such
later date as may be agreed by the Payee in its sole discretion), as the case
may be, together with any Officer’s Certificate and opinion which may be
reasonably requested by the Payee. In connection with the execution of such
Security Documents, such Subsidiary shall take or cause to be taken such other
actions (including delivering properly completed Uniform Commercial Code
financing statements) as may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent, for the benefit of the Secured
Creditors, a first-priority perfected security interest in such assets and to
have such assets added to the Collateral and thereupon all provisions of this
Agreement and the Security Documents relating to the Collateral shall be deemed
to relate to such assets to the same extent and with the same force and effect.
The requirements set forth above in this clause (c) are collectively referred to
herein as the “Additional Guarantor Requirement”.

(d) Each of Holdings and Payer agree that each action required by clauses
(a) through (c) of this Section 7.11 shall be completed as soon as possible, but
in no event later than 60 days after such action is requested to be taken by the
Payee or Collateral Agent or such later date as may be otherwise provided in
such clauses; provided that, in no event will Holdings or any of its
Subsidiaries be required to take any action, other than using its commercially
reasonable efforts, to obtain consents from third parties with respect to its
compliance with this Section 7.11.

7.12 Ownership of Subsidiaries; etc. Except pursuant to a Permitted Acquisition
consummated in accordance with the terms hereof, Holdings will, and will cause
each of its Subsidiaries to, own, directly or indirectly, 100% of the Equity
Interests of each of their Subsidiaries (other than, in the case of a Non-U.S.
Subsidiary of Holdings, directors’ qualifying shares and/or other nominal
amounts of shares required to be held by local nationals, in each case to the
extent required by applicable law).

7.13 Qualified Preferred Stock. Holdings will pay all Dividends on its Qualified
Preferred Stock (other than Class C Convertible Preferred Stock) solely through
the issuance of additional shares of such Qualified Preferred Stock (but not in
cash); provided that in lieu of issuing additional units of such Qualified
Preferred Stock as Dividends, Holdings may increase the liquidation preference
of the units of the Qualified Preferred Stock in respect of which Dividends have
accrued.

7.14 Maintenance of Company Separateness. Holdings will, and will cause each of
its Subsidiaries to, satisfy customary Business formalities, including the
holding of regular Board of Directors’ and members’ meetings or action by
managers or members without a meeting and the maintenance of Business records.
Neither Holdings nor any other Endeavour Party shall make any payment to a
creditor of any Non-Guarantor Subsidiary in respect of any liability of any
Non-Guarantor Subsidiary, and no bank account of any Non-Guarantor Subsidiary
shall be commingled with any bank account of Holdings or any other Endeavour
Party. Any financial statements distributed to any creditors of any
Non-Guarantor Subsidiary shall clearly establish or indicate the corporate
separateness of such Non-Guarantor Subsidiary from Holdings and its other
Subsidiaries. Finally, neither Holdings nor any of its Subsidiaries shall take
any action, or conduct its affairs in a manner, which is likely to result in the
Business existence of Holdings, any other Endeavour Party or any Non-Guarantor
Subsidiaries being ignored, or in the assets and liabilities of Holdings or any
other Endeavour Party being substantively consolidated with those of any other
such Person or any Non-Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.

7.15 Permitted Acquisitions. (a) Subject to the provisions of this Section 7.15
and the requirements contained in the definition of Permitted Acquisition, the
Qualified Endeavour Parties may from time to time effect Permitted Acquisitions,
so long as (in each case except to the extent the Payee otherwise specifically
agrees in writing in the case of a specific Permitted Acquisition): (i) no
Default or Event of Default shall have occurred and be continuing at the time of
the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto; (ii) the Payer shall have given to the Payee at least 10
Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Payee), which
notice shall describe in reasonable detail the principal terms and conditions of
such Permitted Acquisition; (iii) drafts of the definitive documentation for
each such Permitted Acquisition shall have been delivered to the Payee at least
five Business Days’ prior to the consummation thereof (with subsequent drafts to
be delivered to the Payee as and when such drafts become available to the
Payer); (iv) all representations and warranties contained herein and in the
other Reimbursement Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Permitted Acquisition (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date; (v) such Permitted Acquisition is
permitted under, and is consummated in accordance with, Section 8.02(n), or (p);
and (vi) the Payer shall have delivered to the Payee a certificate executed by
an Authorized Officer of the Payer, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(v), inclusive, and containing the calculations (in reasonable detail) required
by preceding clause (v).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the applicable Security Document.

(c) Payer will cause each Subsidiary which is formed to effect, or is acquired
pursuant to, a Permitted Acquisition to comply with, and to execute and deliver
all of the documentation as and to the extent required by, Sections 7.11 and
8.08, to the reasonable satisfaction of Payee.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each of Holdings and the Payer that the
certifications pursuant to this Section 7.15 are true and correct and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Section 6 and Section 9.

(e) Notwithstanding anything to the contrary set forth herein, the Endeavour
Parties shall also be permitted to effect the MacCulloch Acquisition and the
Nicol Acquisition.

7.16 Project Documents, etc. Each Endeavour Party shall (i) ensure that none of
its rights under or in respect of any Project Document are at any time
cancelled, terminated, suspended or limited if the same would be reasonably
likely to result in a Material Adverse Effect, (ii) not agree to any waiver,
amendment, termination or cancellation of any Project Document if the same would
be reasonably likely to result in Material Adverse Effect, (iii) duly and
properly perform, in all material respects, its obligations under the Project
Documents (except to the extent, if any, that such performance is inconsistent
with its obligation under the Reimbursement Documents or any such failure to
perform as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect), (iv) exercise its rights, under and
in respect of the Project Documents consistently with its obligations under the
Reimbursement Documents and (v) not enter into any Project Document which would
be reasonably likely to result in a Material Adverse Effect.

7.17 Oil and Gas Properties. Each Endeavour Party shall (i) exercise such votes
and other rights as it may have under the Project Documents with a view to
ensuring (so far as able) that each Oil and Gas Property in which Holding or any
of its Subsidiaries has an interest is at all times exploited and operated in a
reasonable and prudent manner and in accordance with good industry practice, all
applicable laws and regulations and the provisions of the Project Documents,
(ii) not concur in, and shall vote against, any proposal or decision to abandon
all or any material part of any of Oil and Gas Properties in which Holdings or
any of its Subsidiaries has an interest unless the Payee has granted its prior
written consent, (iii) not exercise its rights on any operating or similar
committee in a manner that would be materially prejudicial to the interests of
any Endeavour Party or the Payee and (iv) maintain full and proper technical and
financial records in relation to each Oil and Gas Property in which Holdings or
any of its Subsidiaries has an interest and ensure (so far as it is able) that
the Payee (and/or any person nominated by it) is afforded reasonable access to
each Oil and Gas Property in which it has an interest and all such records
during normal business hours on reasonable notice.

7.18 Post-Closing Obligations. On or prior to June 7, 2012, Holdings will
deliver to the Payee an opinion from Woodburn and Wedge, special Nevada counsel
to Holdings, addressed to the Payee, and on which the Collateral Agent may rely,
in form and substance reasonably satisfactory to the Payee and the Collateral
Agent.

SECTION 8. Negative Covenants. Each of Holdings and the Payer hereby covenants
and agrees that on and after the Effective Date and until all Cash Collateral
provided by Payee has been released and all Fees and all other Obligations
(other than any indemnities descried in Section 11.01 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

8.01 Liens. Holdings will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of Holdings or any
of its Subsidiaries, whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to Holdings or any of its Subsidiaries), or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 8.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law or which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as operators’,
vendors’, carriers’, warehousemen’s, materialmen’s, repairmen’s, suppliers’,
workers’, construction and mechanics’ liens and other similar Liens arising in
the ordinary course of business, and (i) which do not in the aggregate
materially detract from the value of Holdings’ or such Subsidiary’s property or
assets or materially impair the use thereof in the operation of the business of
Holdings or such Subsidiary or (ii) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(c) Liens in existence or which become effective on the Effective Date which are
listed, and the property subject thereto described, in Schedule 8.01(c) hereto,
plus renewals, replacements and extensions of such Liens; provided that (i) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (ii) any such renewal, replacement or extension
does not encumber any additional assets or properties of Holdings or any of its
Subsidiaries;

(d) Liens created by or pursuant to this Agreement and the Security Documents;

(e) (i) licenses, sublicenses, leases or subleases granted by Holdings or any of
its Subsidiaries to other Persons not materially interfering with the conduct of
the business of Holdings or any of its Subsidiaries and (ii) any interest or
title of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which Holdings or any of its Subsidiaries is a
party;

(f) Liens upon assets of Holdings or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 8.04(d); provided that (i) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any other asset of Holdings or
any of its Subsidiaries;

(g) Liens placed upon equipment or machinery acquired after the Effective Date
and used in the ordinary course of business of Holdings or any of its
Subsidiaries and placed at the time of the acquisition thereof by Holdings or
such Subsidiary or within 90 days thereafter to secure Indebtedness incurred to
pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment or machinery or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided that (i) the Indebtedness
secured by such Liens is permitted by Section 8.04(d) and (ii) in all events,
the Lien encumbering the equipment or machinery so acquired does not encumber
any other asset of Holdings or such Subsidiary;

(h) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
Holdings or any of its Subsidiaries;

(i) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(j) Liens arising out of the existence of judgments or awards in respect of
which Holdings or any of its Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings;
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens does not exceed $7,500,000 at any time
outstanding;

(k) statutory and common law landlords’ liens under leases to which Holdings or
any of its Subsidiaries is a party;

(l) (i) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and (ii) Liens securing the performance
of bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (or letters of credit supporting such obligations) incurred in the
ordinary course of business; provided that (A) such Liens extend only to
(1) cash and Cash Equivalents securing amounts not in excess of $50,000,000 at
any time or (2) other assets comprising Collateral on a second-lien basis
relative to the Lien on such Collateral securing the Obligations of the
Endeavour Parties pursuant to an intercreditor agreement having terms and
conditions satisfactory to the Payee and the Collateral Agent securing amounts,
when added to the aggregate principal amount of outstanding Permitted Junior
Debt, that do not exceed $150,000,000 at any time;

(m) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by Holdings or any
of its Subsidiaries in the ordinary course of business to the extent such Liens
do not attach to any assets other than the goods subject to such arrangements;

(n) Liens (i) incurred in the ordinary course of business in connection with the
purchase, processing or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

(o) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Holdings or any of its Subsidiaries, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

(p) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(q) Liens arising in the ordinary course of business under rig deposits,
operating agreements, joint venture agreements, partnership agreements, oil and
gas leases, Oil and Gas Contracts, overriding royalty agreements, farm-out and
farm-in agreements, division orders, contracts for the sale, transportation or
exchange of oil or natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements and other agreements that are customary in the
Oil and Gas Business; provided, that (i) the amount of any obligations secured
thereby that are delinquent, that are not diligently contested in good faith and
for which adequate reserves are not maintained by Holdings, the Payer or the
applicable Subsidiary, as the case may be, do not exceed, at any time
outstanding, the amount owing by Holdings, the Payer or such Subsidiary, as
applicable, for two months’ billed operating expenses or other expenditures
attributable to such Person’s interest in the property covered thereby, (ii) the
obligations secured thereby do not constitute obligations in respect of borrowed
money and (iii) any such Liens referred to in this clause (q) do not materially
impair the use of the property affected by such Liens or the purposes for which
such property is held by Holdings or such Subsidiary or materially impair the
value of such property;

(r) Liens reserved in leases or licenses of Oil and Gas Properties and in Oil
and Gas Contracts for royalties, bonus or rental payments and for compliance
with the terms of such leases, provided, that the amount of any obligations
secured thereby that are delinquent, that are not diligently contested in good
faith and for which adequate reserves are not maintained by Holdings, the Payer
or the applicable Subsidiary, as the case may be, do not exceed, at any time
outstanding, the amount owing by Holdings, the Payer or such Subsidiary, as
applicable, for two months’ payments as due thereunder;

(s) Liens securing Permitted Junior Debt (subject to the limitations set forth
in the definition of such term) provided that the Permitted Junior Debt Notes
Representative in respect of such Permitted Junior Debt and the Collateral Agent
shall have executed and delivered the Permitted Junior Debt Intercreditor
Agreement;

(t) Liens on pipeline or pipeline facilities that arise under operation of law;

(u) Liens not securing any obligation arising from UCC financing statements (and
similar filings) filed inadvertently or with malicious intent, which the Payer
diligently seeks to remove and terminate (or causes to be removed or terminated)
promptly upon, and in any event no later than 120 days following, its discovery
of same;

(v) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary of Holdings in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that
(a) any Indebtedness that is secured by such Liens is permitted to exist under
Section 8.04(g), and (b) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of Holdings or any of its Subsidiaries; and

(w) Liens arising from deposits of cash or Cash Equivalents not to exceed
$10,000,000 at any time to secure obligations under Hedging Agreements permitted
under Section 8.04(c).

In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i), (l), (q), (r) and (v) of this Section 8.01 by Holdings or any of
its Subsidiaries, Payee will, at the request (and at the expense) of the Payer,
request the Collateral Agent to execute appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
each case in form and substance satisfactory to the Collateral Agent and solely
with respect to the item or items of equipment or other assets subject to such
Liens.

8.02 Consolidation, Merger, Purchase or Sale of Assets, etc. Holdings will not,
and will not permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or enter into any partnership, joint venture, or transaction of
merger or consolidation, or convey, sell, lease, assign or otherwise dispose of
all or any part of its property or assets, or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (including Oil and Gas
Properties) but excluding purchases or other acquisitions of Hydrocarbons and
other inventory, materials and equipment in the ordinary course of business) of
any Person, except that:

(a) Capital Expenditures shall be permitted;

(b) Holdings and its Subsidiaries may sell Hydrocarbons and other inventory in
the ordinary course of business;

(c) Holdings and its Subsidiaries may liquidate or otherwise dispose of
obsolete, uneconomic or worn-out property in the ordinary course of business;

(d) (i) Investments may be made to the extent permitted by Section 8.05,
(ii) Liens may be granted to the extent permitted by Section 8.01 and
(iii) Dividends may be made to the extent permitted by Section 8.03;

(e) Holdings and its Subsidiaries may sell assets (other than the capital stock
or other Equity Interests of the Payer or of any other Wholly-Owned Subsidiary,
unless all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary (other than the Payer) are sold in accordance with this clause (e)),
so long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) each such sale is in an arm’s-length transaction and Holdings or
the respective Subsidiary receives at least Fair Market Value, (iii) the
consideration received by Holdings or such Subsidiary consists of at least 90%
cash and is paid at the time of the closing of such sale and (iv) the aggregate
amount of the cash and non-cash proceeds received from all assets sold pursuant
to this clause (e) shall not exceed $25,000,000 in any fiscal year of Holdings
(for this purpose, using the Fair Market Value of property other than cash);

(f) [Reserved]

(g) Holdings and its Subsidiaries may dispose of Oil and Gas Properties and
acquire Oil and Gas Properties in contemporaneous exchanges; provided that
(i) such acquired Oil and Gas Properties have a comparable or higher value as
reasonably determined by Holdings, (ii) the only consideration paid for such
acquisition is the Oil and Gas Property disposed of in connection with such
acquisition or other consideration independently permitted under any other
clause of this Section 8.02 and (iii) if the Fair Market Value of the Oil and
Gas Properties to be disposed exceeds $50,000,000, Holdings shall obtain a
resolution of its Board of Directors approving such exchange and deliver such
resolutions to the Payee;

(h) Holdings and its Subsidiaries may lease (as lessee) or license (as licensee)
real or personal property other than Oil and Gas Properties, so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 8.04(d);

(i) Holdings and its Subsidiaries may sell or discount, in each case without
recourse and in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(j) Holdings and its Subsidiaries may grant licenses, sublicenses, leases or
subleases to other Persons not materially interfering with the conduct of the
business of Holdings or any of its Subsidiaries, in each case so long as no such
grant otherwise affects the Collateral Agent’s security interest in the asset or
property subject thereto;

(k) Holdings and its Subsidiaries may convey, sell or otherwise transfer all or
any part of its business, properties and assets to Holdings or any Subsidiary of
Holdings, so long as (i) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets so transferred shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such transfer)
and all actions required to maintain said perfected status have been taken and
(ii) any such business, property and assets conveyed, sold or otherwise
transferred pursuant to this clause (k) by (A) an Endeavour Party are conveyed,
sold or otherwise transferred to another Endeavour Party and (B) a Qualified
Endeavour Party are conveyed, sold or otherwise transferred to another Qualified
Endeavour Party;

(l) Holdings and its Subsidiaries may merge or consolidate with and into, or be
dissolved or liquidated into, Holdings or any other Subsidiary of Holdings, so
long as (i) in the case of any such merger, consolidation, dissolution or
liquidation involving a Endeavour Party, a Endeavour Party is the surviving or
continuing entity of any such merger, consolidation, dissolution or liquidation,
(ii) in the case of any such merger, consolidation, dissolution or liquidation
involving a Qualified Endeavour Party, a Qualified Endeavour Party is the
surviving or continuing entity of any such merger, consolidation, dissolution or
liquidation, (iii) in the case of any such merger, consolidation, dissolution or
liquidation involving the Payer, the Payer is the surviving or continuing entity
of any such merger, consolidation, dissolution or liquidation, and (iv) any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets of Holdings
or such Subsidiary shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger,
consolidation, dissolution or liquidation) and all actions required to maintain
said perfected status have been taken;

(m) each of Holdings and its Subsidiaries may liquidate or otherwise dispose of
Cash Equivalents in the ordinary course of business, in each case for cash at
Fair Market Value;

(n) Holding and its Subsidiaries may make Permitted Business Investments and
consummate Permitted Acquisitions pursuant to this clause (n) so long as the sum
of the aggregate amount paid in respect of such Permitted Business Investments
and the Aggregate Consideration paid in respect of Permitted Acquisitions, in
each case made pursuant to this clause (n), does not exceed $50,000,000;

(o) [Reserved];

(p) Holdings and its Subsidiaries may make Permitted Business Investments and
consummate Permitted Acquisitions pursuant to this clause (p) with net proceeds
from Asset Sales made in accordance with Section 8.02(e);

(q) Holdings and its Subsidiaries may enter into contractual joint venture
arrangements with third parties pursuant to Oil and Gas Contracts; provided that
such arrangements do not result in, or constitute the formation of, a Business
in which Holdings or any of its Subsidiaries acquire Equity Interests not
otherwise permitted by Section 8.05; and

(r) Holdings and its Subsidiaries may dispose of Hydrocarbon Interests in
exchange for a commitment of the transferee to bear a disproportionate share of
the costs attributable to the Oil and Gas Properties to which such Hydrocarbon
Interests relate.

For the avoidance of doubt, Holdings’ and its Subsidiaries’ use of cash and Cash
Equivalents to acquire assets in accordance with this Section 8.02 shall not
constitute a conveyance, sale, lease or other disposition of property or assets
that is subject to the restrictions set forth in this Section 8.02.

8.03 Dividends. Holdings will not, and will not permit any of its Subsidiaries
to, authorize, declare or pay any Dividends with respect to Holdings or any of
its Subsidiaries, except that:

(a) any Subsidiary of Holdings may authorize, declare and pay cash Dividends to
Holdings or to any Wholly-Owned Subsidiary of Holdings;

(b) any Non-Wholly-Owned Subsidiary of Holdings may authorize, declare and pay
cash Dividends to its shareholders, members or partners generally, so long as
Holdings or its respective Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interest in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

(c) any Subsidiary may authorize, declare and pay non-cash Dividends to Holdings
or any other Subsidiary of Holdings so long as, after giving effect thereto,
(i) any property or asset which is the subject of any Dividend made pursuant to
this clause (c) (A) by any Endeavour Party is owned by another Endeavour Party
and (B) by any Qualified Endeavour Party is owned by another Qualified Endeavour
Party, and (ii) any security interests granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents in the
property or assets which are the subject of such Dividend shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such Dividend) and all actions required to maintain said
perfected status have been taken;

(d) Holdings may redeem, repurchase or otherwise acquire for value, outstanding
shares of Holdings Common Stock (or options or warrants to purchases Holdings
Common Stock) following the death, disability or termination of employment of
officers, directors or employees of Holdings or any of its Subsidiaries or
following the vesting of restricted stock options of Holdings’ employees in
order to fund any Taxes due upon such vesting; provided that (i) the only
consideration paid by Holdings in respect of such redemptions, purchases or
other acquisitions shall be cash, (ii) at the time of any purchase or payment
permitted to be made pursuant to this Section 8.03(d), no Default or Event of
Default shall then exist or result therefrom and (iii) the amount of all such
redemptions, repurchases or other acquisitions shall not exceed (A) $2,500,000
in any fiscal year of Holdings or (B) $5,000,000 in the aggregate;

(e) Holdings, may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
units of such Qualified Preferred Stock (but not in cash); provided that in lieu
of issuing additional units of such Qualified Preferred Stock as Dividends,
Holdings may increase the liquidation preference of the units of Qualified
Preferred Stock in respect of which such Dividends have accrued; and

(f) Holdings may pay regularly scheduled cash Dividends on all outstanding
shares of its Class C Convertible Preferred Stock.

8.04 Indebtedness. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness incurred pursuant to this Agreement and the other Reimbursement
Documents;

(b) Existing Indebtedness outstanding on the Effective Date and listed on
Schedule 6.19 hereto (as reduced by any repayments of principal thereof other
than, in the case of the Existing Credit Agreement, repayments of principal of
revolving loans thereunder without any corresponding reduction in commitments),
plus extensions, renewals or refinancings thereof (“Refinancing Debt”); provided
that (i) the aggregate principal amount of the Indebtedness to be extended,
renewed or refinanced (“Refinanced Debt”) does not increase from that amount
outstanding at the time of any such extension, renewal or refinancing, (ii) the
weighted average life to maturity of such Refinancing Debt is greater than or
equal to that of the related Refinanced Debt, (iii) the final stated maturity of
such Refinancing Debt shall be no earlier than the maturity date applicable to
the related Refinanced Debt, and (iv) no Refinancing Debt shall have greater
security than the related Refinanced Debt;

(c) Indebtedness of Holdings or any of its Subsidiaries under Hedging Agreements
so long as the entering into of such Hedging Agreements are bona fide hedging
activities and are not for speculative purposes;

(d) Indebtedness of Holdings or any of its Subsidiaries evidenced by Capitalized
Lease Obligations and purchase money Indebtedness described in Section 8.01(g);
provided that in no event shall the sum of the aggregate principal amount of all
Capitalized Lease Obligations and purchase money Indebtedness permitted by this
Section 8.04(d) exceed $5,000,000 at any time outstanding;

(e) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 8.05(h);

(f) Indebtedness consisting of guaranties by the Qualified Endeavour Parties of
each other’s Indebtedness and lease and other contractual obligations permitted
under this Agreement;

(g) Indebtedness of a Qualified Endeavour Party acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness); provided that (i) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (ii) such Indebtedness does not constitute debt for
borrowed money, it being understood and agreed that Capitalized Lease
Obligations and purchase money Indebtedness shall not constitute debt for
borrowed money for purposes of this clause (ii);

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within four
Business Days of the incurrence thereof;

(i) Indebtedness of Holdings or any of its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds, or obligations
in respect of letters of credit posted in lieu of, or to secure, any such bonds,
required in the ordinary course of business or in connection with the
enforcement of rights or claims of Holdings or such Subsidiary or in connection
with judgments that do not result in a Default or an Event of Default; provided
that the aggregate outstanding amount of all such performance bonds, surety
bonds, appeal bonds, customs bonds and letters of credit issued in lieu of any
such bonds permitted by this clause (i) shall not at any time exceed
$150,000,000; provided that all Indebtedness under this clause (i) shall be
unsecured except as permitted under Section 8.01(l);

(j) Indebtedness of Holdings or any of its Subsidiaries which may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 8.04(f);

(k) Indebtedness consisting of the financing of insurance premiums;

(l) Permitted Junior Debt; and

(m) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of Holdings or any of its Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

8.05 Advances, Investments and Loans. Holdings will not, and will not permit any
of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”),
except:

(a) Holdings and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of
Holdings or such Subsidiary;

(b) Subject to the limitations set forth in Section 8.05(h) and (i), Holdings
and its Subsidiaries may acquire and hold cash and Cash Equivalents;

(c) Holdings and its Subsidiaries may hold the Investments held by them on the
Effective Date and described on Schedule 8.05(c) hereto; provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 8.05;

(d) Holdings and its Subsidiaries may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(e) Holdings and its Subsidiaries may make loans and advances to their officers,
employees and consultants for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $2,500,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);

(f) Holdings and its Subsidiaries may acquire and hold obligations of their
officers, employees and consultants in connection with such officers’,
employees’ and consultants’ acquisition of shares of Holdings Common Stock (so
long as no cash is actually advanced by Holdings or any of its Subsidiaries in
connection with the acquisition of such obligations);

(g) Holdings and its Subsidiaries may enter into Hedging Agreements to the
extent permitted by Section 8.04(c);

(h) Holdings or any of its Subsidiaries may make intercompany loans and advances
to Holdings or any other Subsidiary of Holdings (“Intercompany Loans”); provided
that (A) other than (x) loans and advances to any Subsidiary that is not an
Endeavour Party (including any Immaterial Subsidiary that is not an Endeavour
Party) in an aggregate outstanding amount that does not, when added to the
aggregate amount of Investments outstanding pursuant to Section 8.05(i)(C)(x),
exceed $1,000,000 at any time and (y) loans and advances to the Dutch
Subsidiaries pursuant to Holdings’ tax planning and cash management policies
consistent with past practice (so long as within one Business Day following
receipt by any Dutch Subsidiary of the proceeds of such loans and advances, the
same are contributed, loaned or advanced to a Qualified Endeavour Party to the
extent that the aggregate amount of cash and Cash Equivalents held by all the
Dutch Subsidiaries would otherwise exceed $2,500,000), any such Intercompany
Loans made by a Endeavour Party shall be made to another Endeavour Party and any
such Intercompany Loan made by a Qualified Endeavour Party shall be made to
another Qualified Endeavour Party, (B) to the extent any such Intercompany Loan
made by an Endeavour Party is evidenced by a note issued on or after the
Effective Date, such note shall be evidenced by an Intercompany Note which shall
be pledged to the Collateral Agent pursuant to the applicable Security
Documents, (C) each Intercompany Loan made to an Endeavour Party by any
Subsidiary of Holdings that is not a Endeavour Party shall be subject to the
subordination provisions reasonably acceptable to the Payee and (D) any
Intercompany Loans made to any Endeavour Party or any Qualified Endeavour Party
pursuant to this clause (h) shall cease to be permitted by this clause (h) if
such Endeavour Party or such Qualified Endeavour Party ceases to constitute an
Endeavour Party or a Qualified Endeavour Party, as the case may be;

(i) Holdings or any of its Subsidiaries may make capital contributions to, or
acquire Equity Interests of, any other Subsidiary of Holdings; provided that
(A) any security interest granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in any assets so
contributed shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such contribution) and all actions
required to maintain said perfected status have been taken, (B) to the extent
such acquired Equity Interests are issued to an Endeavour Party the same are
pledged to the Collateral Agent pursuant to the respective Security Documents,
(C) other than (x) cash contributions to, or acquisitions of Equity Interests
of, any Subsidiary that is not an Endeavour Party (including any Immaterial
Subsidiary that is not an Endeavour Party) in an aggregate outstanding amount
(calculated as of the date of such contributions or acquisitions, net any
returns) that does not, when added to the aggregate amount of Intercompany Loans
outstanding pursuant to Section 8.05(h)(A)(x), exceed $1,000,000 and (y) cash
contributions to the Dutch Subsidiaries pursuant to Holdings’ tax planning and
cash management policies consistent with past practice (so long as within one
Business Day following receipt by any Dutch Subsidiary of the proceeds of such
cash contributions, the same are contributed, loaned or advanced to a Qualified
Endeavour Party to the extent that the aggregate amount of cash and Cash
Equivalents held by all the Dutch Subsidiaries would otherwise exceed
$2,500,000), any such cash contributions (or acquisitions of Equity Interests)
made by an Endeavour Party shall be made to (or shall be Equity Interests of)
another Endeavour Party and any such cash contributions (or acquisitions of
Equity Interests) made by a Qualified Endeavour Party shall be made to (or shall
be Equity Interests of) another Qualified Endeavour Party, and (D) any
Investment made in or to any Endeavour Party or any Qualified Endeavour Party
pursuant to this clause (i) shall cease to be permitted hereunder if such
Endeavour Party ceases to constitute a Endeavour Party or such Qualified
Endeavour Party ceases to constitute a Qualified Endeavour Party, as the case
may be;

(j) Holdings and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 8.05);

(k) Contingent Obligations permitted by Section 8.04, to the extent constituting
Investments, shall be permitted;

(l) Holdings or any of its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Sections 8.02(e) and 8.02(f); and

(m) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 7.15.

8.06 Transactions with Affiliates. Holdings will not, and will not permit any of
its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Holdings or any of its Subsidiaries, other
than in the ordinary course of business and on terms and conditions
substantially as favorable to Holdings or such Subsidiary as would reasonably be
obtained by Holdings or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:

(a) Dividends may be paid to the extent provided in Section 8.03;

(b) loans may be made and other transactions may be entered into by Holdings and
its Subsidiaries to the extent permitted by Sections 8.02, 8.04 and 8.05;

(c) customary fees, indemnities and reimbursements may be paid to non-officer
directors or managers of Holdings and its Subsidiaries;

(d) Holding may issue Holdings Common Stock and Qualified Preferred Stock (and
options, warrants and rights with respect thereto);

(e) Holdings and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock compensation plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees, managers and directors of Holdings and its Subsidiaries in
the ordinary course of business; and

(f) Subsidiaries of Holdings may pay management fees, licensing fees and similar
fees to Holdings or to any Qualified Endeavour Party.

8.07 Limitations on Prepayments of Junior Financing; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements, etc.
Holdings will not, and will not permit any of its Subsidiaries to:

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar required “repurchase” event of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Junior Financing; provided that (i) the 2016 Convertible Senior Notes and
the 2014 Senior Subordinated Notes may be prepaid, redeemed or acquired (A) in
accordance with Section 8.04(b) or (B) with Net Cash Proceeds of Permitted
Junior Debt or issuances of common Equity Interests or Qualified Preferred Stock
and (ii) Permitted Junior Debt may, subject to the provisions of the definition
thereof, be prepaid, redeemed or acquired with Net Cash Proceeds from subsequent
issuances of Permitted Junior Debt, common Equity Interests or Qualified
Preferred Stock;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing (or any documentation evidencing same) in any manner
that is adverse to the interests of the Payee in any material respect without
the prior written consent of the Payee;

(c) designate any Indebtedness (or related interest obligations) as “Designated
Senior Debt” or similar term except for the Obligations or the Obligations (as
defined in the Existing Credit Agreement);

(d) amend, modify or change its certificate or articles of organization
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Qualified Preferred Stock), or
enter into any new agreement with respect to its capital stock or other Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (d) could not reasonably be expected to be adverse
to the interests of the Payee in any material respect and the terms of any such
amendment, modification, change or other action will not violate any of the
other provisions of this Agreement or any other Reimbursement Document; or

(e) amend, modify or change any provision of (i) any Management Agreement unless
such amendment, modification or change could not reasonably be expected to be
adverse to the interests of the Payee in any material respect (although no
amendment, modification or change may be made to any monetary term thereof) or
(ii) any Tax Sharing Agreement or enter into any new tax sharing agreement, tax
allocation agreement or similar agreement unless such amendment, modification,
change or entering into any such new tax sharing agreement could not reasonably
be expected to be adverse to the interests of the Payee in any material respect
(although no amendment, modification or change may be made to any monetary term
thereof).

8.08 Limitation on Certain Restrictions on Subsidiaries. Holdings will not
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other Equity Interest or participation
in its profits owned by Holdings or any of its Subsidiaries, or pay any
Indebtedness owed to Holdings or any of its Subsidiaries, (b) make loans or
advances to Holdings or any of its Subsidiaries or (c) transfer any of its
properties or assets to Holdings or any of its Subsidiaries, except for such
encumbrances or restrictions existing on the Effective Date and set forth on
Schedule 8.08 and such other encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement, the other Reimbursement
Documents and the agreements permitted by Section 8.04(b) (provided that the
encumbrances and restrictions contained in any such agreements entered into
pursuant to any extension, renewal or refinancing contemplated by such
Section 8.04(b) shall be no more onerous on Holdings or its Subsidiaries than
those contained in the respective agreements subject to such extension, renewal
or refinancing), (iii) any agreement evidencing any Permitted Junior Debt;
provided that such encumbrances and restrictions in agreements evidencing
Permitted Junior Debt are on customary and market terms for similar financings
and in any event are no more onerous to Holdings and its Subsidiaries than those
encumbrances and restrictions contained in this Agreement and the other
Reimbursement Documents, but only if such negative pledge or restriction
expressly permits Liens for the benefit of the Collateral Agent and Payee as
security for the Obligations under the Reimbursement Documents on a senior
basis, (iv) customary provisions restricting subletting or assignment of any
lease governing any leasehold interest of Holdings or any of its Subsidiaries,
(v) customary provisions restricting assignment of any licensing agreement (in
which Holdings or any of its Subsidiaries is the licensee), Oil and Gas
Contracts or other contract entered into by Holdings or any of its Subsidiaries
in the ordinary course of business, (vi) restrictions on the transfer of any
asset pending the close of the sale of such asset, (vii) restrictions on the
transfer of any asset subject to a Lien permitted by Section 8.01(c), (f), (g),
(p) and (w), (viii) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (ix) any agreement in
effect at the time a Person becomes a Subsidiary, so long as such agreement was
not entered into in contemplation of such Person becoming a Subsidiary.

8.09 Limitation on Issuance of Equity Interests. (a) Holdings will not, and will
not permit any of its Subsidiaries to, issue (i) any Preferred Equity Interests
other than issuance by Holdings of Qualified Preferred Stock pursuant to clause
(c) below or (ii) any redeemable common stock or other redeemable common Equity
Interests other than redeemable common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of Holdings or such
Subsidiary, as the case may be.

(b) Holdings will not permit any of its Subsidiaries to issue any capital stock
or other Equity Interests (including by way of sales of treasury stock) or any
options or warrants to purchase, or securities convertible into, capital stock
or other Equity Interests, except (i) for transfers and replacements of then
outstanding shares of capital stock or other Equity Interests, (ii) for stock
splits, stock dividends and other issuances which do not decrease the percentage
ownership of Holdings or any of its Subsidiaries in any class of the capital
stock or other Equity Interests of such Subsidiary, (iii) in the case of
Non-U.S. Subsidiaries of Holdings, to qualifying directors to the extent
required by applicable law and for other nominal share issuances to Persons
other than Holdings and its Subsidiaries to the extent required under applicable
law and (iv) for issuances by Subsidiaries of Holdings which are newly created
or acquired in accordance with the terms of this Agreement.

(c) Holdings may from time to time (i) issue Qualified Preferred Stock, so long
as (x) no Default or Event of Default shall exist at the time of any such
issuance or immediately after giving effect thereto, and (y) with respect to
each issuance of Qualified Preferred Stock, the gross cash proceeds therefrom
(or in the case of Qualified Preferred Stock directly issued by Holdings as
consideration for Permitted Acquisitions, the Fair Market Value of the assets
received therefor) shall be at least equal to 100% of the liquidation preference
thereof at the time of issuance and (ii) issue additional units of Qualified
Preferred Stock to pay in kind regularly scheduled Dividends on Qualified
Preferred Stock theretofore issued in compliance with this Section 8.09(c).

8.10 Business. (a) Holdings will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
Oil and Gas Business.

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Holdings will not (i) have any material liabilities other than
(A) liabilities arising under the Reimbursement Documents, any Class C
Convertible Preferred Stock and any Junior Financing, (B) other liabilities
which are permitted by this Agreement and are incurred in connection with the
financing and operation of Holdings’ and its Subsidiaries’ businesses, and
(C) taxes and other liabilities arising under any applicable law or (ii) own any
material assets or engage in any operations or business (other than (A) its
direct or indirect ownership of its Subsidiaries and (B) investments permitted
under Section 8.05).

8.11 Limitation on Creation of Subsidiaries. (a) Holdings will not, and will not
permit any of its Subsidiaries to, establish, create or acquire after the
Effective Date any Subsidiary (other than Non-Wholly-Owned Subsidiaries
permitted to be acquired in accordance with the requirements of Section 8.11(b);
provided that Holdings and its Wholly-Owned Subsidiaries shall be permitted to
establish, create and, to the extent permitted by this Agreement, acquire
Wholly-Owned Subsidiaries, so long as, in each case, (i) at least 10 days’ prior
written notice thereof is given to Payee (or such shorter period of time as is
acceptable to Payee in any given case), (ii) the capital stock or other Equity
Interests of such new Wholly-Owned Subsidiary are promptly pledged pursuant to,
and to the extent required by, this Agreement and the applicable Security
Documents and the certificates, if any, representing such stock or other Equity
Interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent and (iii) each such new
Wholly-Owned Subsidiary becomes a party to the applicable Security Documents
and, to the extent requested by Payee, takes all actions required pursuant to
Section 7.11. In addition, each new Wholly-Owned Subsidiary that is required to
execute any Reimbursement Document shall execute and deliver, or cause to be
executed and delivered, all other relevant documentation (including opinions of
counsel) of the type described in Section 5 as such new Wholly-Owned Subsidiary
would have had to deliver if such new Subsidiary were a Endeavour Party on the
Effective Date.

(b) In addition to Subsidiaries of Holdings created pursuant to preceding
clause (a), Holdings and its Wholly-Owned Subsidiaries may acquire Non
Wholly-Owned Subsidiaries after the Effective Date as a result of Permitted
Acquisitions (subject to the limitations contained in the definition thereof);
provided that (i) all of the capital stock or other Equity Interests of each
such Non-Wholly-Owned Subsidiary shall be pledged by any Endeavour Party which
owns same as, and to the extent, required by the applicable Security Documents,
and (ii) each such Non-Wholly-Owned Subsidiary shall take the actions specified
in Section 8.11(a) to the same extent that such Non-Wholly Owned Subsidiary
would have been required to take if it were a Wholly-Owned Subsidiary of
Holdings.

8.12 Limitation on Commodity Hedging. Holdings will not and will not permit any
of its Subsidiaries to enter into any Commodity Hedge Agreement if, after giving
effect thereto the total volume of Hydrocarbons to be hedged under Commodity
Hedging Agreements would exceed, at the time of entering into any Commodity
Hedge Agreement, 90% of the projected 2P production from the Oil and Gas
Properties of Holdings and each of its Subsidiaries for the period during which
such Commodity Hedging Agreement is in effect.

8.13 Elections. Without the prior written consent of the Payee, Holdings will
not, and will not permit any of its Subsidiaries to, make any election for U.S.
federal income tax purposes that causes the Indebtedness of the Payer to be
treated as the Indebtedness of a “U.S. person” (as such term is defined under
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes.

8.14 LC Documents. Without the prior written consent of the Payee, Holdings will
not, and will not permit Payer to amend, restate, supplement or otherwise
modify, or extend the term of, any of the LC Issuance Documents, or in any way
extend the term of any Letter of Credit.

SECTION 9. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

9.01 Payments. The Payer shall (a) default in the payment when due of any
Reimbursement Obligations, or (b) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any Fees
or any interest payable hereunder, or any other amounts owing hereunder; or

9.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Endeavour Party herein or in any other Reimbursement Document
or in any certificate delivered to the Payee pursuant hereto or thereto shall
prove to be untrue in any material respect on the date as of which made or
deemed made; or

9.03 Covenants. Holdings or any of its Subsidiaries shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 7.01(a), 7.01(b), 7.01(g)(i) and (ii), 7.03 (other than clause (a)(i)
thereof), 7.04 (with respect to the Payer only), 7.11, 7.12, 7.15 or Section 8
or (b) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Sections 9.01 and 9.02) and such default shall continue unremedied for a period
of 30 days following the earlier of (i) Holdings’ or the Payer’s actual
knowledge of such default and (ii) written notice from the Payee specifying such
default is given to the defaulting party; or

9.04 Default Under Other Agreements. (a) Holdings or any of its Subsidiaries
shall (i) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (b) any Indebtedness (other than the
Obligations) of Holdings or any of its Subsidiaries shall be declared to be (or
shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that, it shall not be a Default or an Event of Default under this
Section 9.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (a) and (b) is at least $7,500,000; or

9.05 Bankruptcy, etc. Holdings or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against Holdings or any of its Subsidiaries (other than any
Immaterial Subsidiary), and the petition is not controverted within 10 days, or
is not dismissed within 60 days after the filing thereof; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of Holdings or any of its Subsidiaries (other
than any Immaterial Subsidiary), to operate all or any substantial portion of
the business of Holdings or any of its Subsidiaries (other than any Immaterial
Subsidiary), or Holdings or any of its Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries (other than any
Immaterial Subsidiary), or there is commenced against Holdings or any of its
Subsidiaries (other than any Immaterial Subsidiary) any such proceeding
(including any Luxembourg Insolvency Event) which remains undismissed for a
period of 60 days after the filing thereof, or Holdings or any of its
Subsidiaries (other than any Immaterial Subsidiary) is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries (other than any
Immaterial Subsidiary) makes a general assignment for the benefit of creditors;
or any Business action is taken by Holdings or any of its Subsidiaries (other
than any Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; or

9.06 ERISA. (a) An ERISA Event shall have occurred, a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in Subsection .62, .63, .64, .65, .66, .67 or         .68 of
PBGC Regulation Section 4043 shall be reasonably expected to occur with respect
to such Plan within the following 30 days (except to the extent that a waiver to
the advance reporting requirement of PBGC Regulation 4043.61 applies with
respect to such event); any Plan shall have an Unfunded Current Liability; there
is or arises any potential withdrawal liability under Section 4201 of ERISA, if
Holdings, any of its Subsidiaries, or any ERISA Affiliate were to withdraw
completely from any and all Multiemployer Plans; a contribution required to be
made by Holdings, any of its Subsidiaries or any ERISA Affiliate with respect to
a Plan or Non-U.S. Plan has not been timely made, Holdings, any of its
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur any
liability on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996; or Holdings or any of its
Subsidiaries has incurred or is likely to incur liabilities pursuant to any
portion of any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA); any applicable law, rule or
regulation is adopted, changed or interpreted, or the interpretation or
administration thereof is changed, in each case after the date hereof, by any
Governmental Authority (a “Change in Law”), or, as a result of a Change in Law,
an event occurs following a Change in Law, with respect to or otherwise
affecting any Plan; (b) there shall result from any of the events set forth in
(a) above the imposition of a lien, the granting of a security interest, or a
liability or a material risk of incurring a liability; and (c) such lien,
security interest or liability described in (a) or (b) above, either
individually or in the aggregate, in the opinion of the Payee has had, or could
reasonably be expected to have, a Material Adverse Effect; or

9.07 Security Documents. Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral (other than any immaterial portion
thereof), in favor of the Collateral Agent, subject to no other Liens (except
Permitted Liens), or any Endeavour Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document; or

9.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in full
force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm Holdings’
obligations under the Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or

9.09 Judgments. One or more judgments or decrees shall be entered against
Holdings or any Subsidiary of Holdings involving in the aggregate for Holdings
and its Subsidiaries a liability (to the extent not paid or not covered by a
reputable and solvent insurance company pursuant to which the insurer has
accepted liability therefor in writing) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $7,500,000; or

9.10 Nationalization. All or any part of the interest of Holdings or any of its
Subsidiaries in any Oil and Gas Property (or any Hydrocarbons or revenues or
other monies arising in respect of it) is (a) nationalized, expropriated,
compulsorily acquired or seized by any Governmental Authority, or (b) any such
Governmental Authority takes, or officially announces it will take, any step
with a view to any of the foregoing and in either case such action is reasonably
likely to result in a Material Adverse Effect; or

9.11 Project Documents. (a) All or any part of any Project Document is not, or
ceases to be, a legal, valid and binding obligations of any Person party thereto
in any circumstance which is reasonably likely to have a Material Adverse
Effect, (b) any party to any Project Document defaults under such Project
Document in the circumstances which are reasonably likely to result in a
Material Adverse Effect or (c) all or any part of any Project Document is
suspended, terminated or revoked in circumstances which are reasonably likely to
result in a Material Adverse Effect;

9.12 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Payee and/or the Collateral Agent may take any or
all of the following actions, without prejudice to the rights of the Payee to
enforce its claims against any Endeavour Party (provided that, if an Event of
Default specified in Section 9.05 shall occur with respect to the Payer, the
result which would occur upon the giving of written notice by the Payee as
specified below, shall occur automatically without the giving of any such
notice): (1) declare any Fees owing hereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Endeavour Party and
(2) require the Payer to provide cash collateral to the Collateral Agent to
secure Payer’s obligations under this Agreement and the other Reimbursement
Documents in Dollars in an amount equal to 105% of the Dollar equivalent
(determined by reference to the Fixed Exchange Rate) of the amount of the Payee
Cash Collateral (the “Default Cash Collateral Deposit”).

After the occurrence and continuance of an Event of Default, any amounts
received on account of the Obligations shall be applied by the Payee in the
following order (to the fullest extent permitted by mandatory provisions of
applicable law):

First, to payment of that portion of the Obligations constituting fees
(including the Fees without accounting for any accrued interest thereon),
indemnities, expenses and other amounts (other than Reimbursement Obligations,
but including legal, consultant fees and other out-of-pocket expenses payable
under Section 11.01) payable to the Payee;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Obligations owing to Payee;

Third, to payment of that portion of the Obligations constituting Reimbursement
Obligations owing to Payee;

Fourth, to the payment of all other Obligations that are due and payable to the
Payee on such date; and

Fifth, to the Default Cash Collateral Deposit; and

Last, the balance, if any, after the earlier of an Event of Default, the LC
Release Date or release of all Payee Cash Collateral, after all of the
Obligations have been paid in full, to the Payer or other Endeavour Party as
otherwise required by applicable law.

SECTION 10. The Collateral Agent.

10.01 Appointment. The Payee hereby irrevocably designates and appoints Cyan
Partners, LP, as Collateral Agent to act as specified herein and in the other
Reimbursement Documents. The Payee hereby irrevocably authorizes the Collateral
Agent to take such action on its behalf under the provisions of this Agreement,
the other Reimbursement Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Collateral Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Collateral Agent may perform any of its
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

10.02 Nature of Duties. The Collateral Agent in its capacity as such shall have
no duties or responsibilities except those expressly set forth in this Agreement
and in the other Reimbursement Documents. Neither the Collateral Agent in its
capacity as such nor any of its officers, directors, agents, employees or
affiliates shall be liable for any action taken or omitted by it or them
hereunder or under any other Reimbursement Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Collateral Agent shall be mechanical
and administrative in nature; the Collateral Agent shall not have by reason of
this Agreement or any other Reimbursement Document a fiduciary relationship in
respect of the Payee; and nothing in this Agreement or in any other
Reimbursement Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Collateral Agent any obligations in respect of
this Agreement or any other Reimbursement Document except as expressly set forth
herein or therein.

10.03 Lack of Reliance on the Collateral Agent. The Payee (i) confirms that it
has received a copy of this Agreement and the other Reimbursement Documents and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to become a Payee under this Agreement,
(ii) agrees that it has made and will, independently and without reliance upon
the Collateral Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Reimbursement
Documents and, except as expressly provided in this Agreement, the Collateral
Agent shall not have any duty or responsibility, either initially or on a
continuing basis, to provide the Payee with any credit or other information with
respect thereto, whether coming into its possession before the entry into the
Cash Collateral Pledge to which it is a party and the pledge of Cash Collateral
pursuant thereto or at any time or times thereafter, (iii) acknowledges and
agrees that no fiduciary or advisory relationship between the Collateral Agent
and it is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement, (iv) acknowledges and agrees that
the Collateral Agent, on the one hand, and it on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, and it does not rely on, any fiduciary duty on the Collateral Agent’s part,
(v) acknowledges and agrees that it is capable of evaluating and understanding,
and it understands and accepts, the terms, risks and conditions of the
transactions contemplated by this Agreement, (vi) acknowledges and agrees that
the Collateral Agent or any of its Affiliates may have received fees or other
compensation from Endeavour International Corporation or any of its Affiliates
in connection with this Agreement which may or may not be publicly disclosed and
such fees or compensation do not affect its independent credit decision to enter
into the transactions contemplated by this Agreement, (vii) acknowledges and
agrees that notwithstanding that no fiduciary or similar relationship exists
between the Collateral Agent and it, it hereby waives, to the fullest extent
permitted by law, any claims it may have against the Collateral Agent or its
Affiliates for breach of fiduciary duty or alleged breach of fiduciary duty and
agrees that the Collateral Agent and its Affiliates shall have no liability
(whether direct or indirect) to it in respect of such a fiduciary duty claim or
to any Person asserting a fiduciary duty claim on behalf of or in right of it,
including any its stockholders, employees or creditors, and (viii) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement and the other Credit Documents are required to be
performed by it. The Collateral Agent shall not be responsible to the Payee for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Reimbursement Document or the financial condition of the Payer or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other
Reimbursement Document, or the financial condition of the Payer or the existence
or possible existence of any Default or Event of Default.

10.04 Certain Rights of the Collateral Agent. If the Collateral Agent shall
request instructions from the Payee with respect to any act or action (including
failure to act) in connection with this Agreement or any other Reimbursement
Document, such Agent shall be entitled to refrain from such act or taking such
action unless and until such Agent shall have received instructions from the
Payee; and such Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, the Payee shall have any right of
action whatsoever against such Agent as a result of such Agent acting or
refraining from acting hereunder or under any other Reimbursement Document in
accordance with the instructions of the Payee.

10.05 Reliance. The Collateral Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Collateral Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other
Reimbursement Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Collateral Agent.

10.06 Indemnification. To the extent the Collateral Agent (or any affiliate,
officer, director, employee, representative, agent, sub-agent or advisor thereof
(each, a “Related Party”)) is not reimbursed and indemnified by the Payer, the
Payee will reimburse and indemnify the Collateral Agent (and any such Related
Party) for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Collateral Agent (or any such Related Party) in performing its duties
hereunder or under any other Reimbursement Document or in any way relating to or
arising out of this Agreement or any other Reimbursement Document; provided that
the Payee shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements resulting from the Collateral Agent’s (or such affiliates’
thereof) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

10.07 Collateral Agent in its Individual Capacity. The Collateral Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to the Payer (or any Person engaged in a similar business with the
Payer) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any the Payer for services in
connection with this Agreement and otherwise without having to account for the
same to the Payee.

10.08 Resignation by the Collateral Agent. (a) The Collateral Agent may resign
from the performance of all of its respective functions and duties hereunder
and/or under the other Reimbursement Documents at any time by giving 15 Business
Days’ prior written notice to the Payee and, unless a Default or an Event of
Default then exists, the Payer. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clause (b) below or as
otherwise provided below.

(b) Except in the case of clause (e) below, upon any such notice of resignation
by the Collateral Agent, the Payee shall appoint a successor Collateral Agent
hereunder or thereunder who shall be a commercial bank or trust company.

(c) If no successor Collateral Agent has been appointed pursuant to clause
(b) above by the 15th Business Day after the date such notice of resignation was
given by the Collateral Agent, the Collateral Agent’s resignation shall become
effective and the Payee shall thereafter perform all the duties of the
Collateral Agent hereunder and/or under any other Reimbursement Document until
such time, if any, as the Payee appoints a successor Collateral Agent as
provided above.

(d) Upon a resignation of the Collateral Agent pursuant to this Section 10.08,
the Collateral Agent shall remain indemnified to the extent provided in this
Agreement and the other Reimbursement Documents and the provisions of this
Section 10 (and the analogous provisions of the other Reimbursement Documents)
shall continue in effect for the benefit of the Collateral Agent for all of its
actions and inactions while serving as the Collateral Agent.

(e) Cyan Partners, LP may by giving (5) five days’ written notice to the Payer
designate any Person (x) employing, or otherwise affiliated with, any one or
more Persons who were, as of the date hereof, principals of Cyan Partners, LP or
(y) that is an Affiliate of Cyan Partners, LP, to act as Collateral Agent
hereunder, in which case Cyan Partners, LP shall be deemed to have resigned as
Collateral Agent pursuant to preceding clause (a) and such designee shall be
deemed to have been appointed as a successor Collateral Agent pursuant to
preceding clause (b).

10.09 Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other
Reimbursement Document by or through any one or more sub-agents appointed by the
Collateral Agent (including, without limitation, Citigroup or any of its
Affiliates). The Collateral Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The Collateral Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.10 Collateral Matters.

(a) The Payee authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Payee and the other Secured Creditors.
The Collateral Agent is hereby authorized on behalf of the Payee, without the
necessity of any notice to or further consent from the Payee, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Security Documents (and hereby ratifies each Security Document in effect on
the Effective Date) which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.

(b) The Payee hereby authorizes the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon the occurrence of the LC Release Date and payment and
satisfaction of all of the obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement and the
other Reimbursement Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than Holdings and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 8.02, (iii) if approved,
authorized or ratified in writing by the Payee or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Collateral Agent at any time, the Payee will confirm in writing the Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 10.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Payee or to
any other Person to assure that the Collateral exists or is owned by any
Endeavour Party or is cared for, protected or insured or that the Liens granted
to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 10.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to Payee, except for its gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

10.11 Delivery of Information. The Collateral Agent shall not be required to
deliver to the Payee originals or copies of any documents, instruments, notices,
communications or other information received by the Collateral Agent from the
Payer, Holdings or any Subsidiary thereof, the Payee or any other Person under
or in connection with this Agreement or any other Reimbursement Document except
(a) as specifically provided in this Agreement or any other Reimbursement
Document and (b) as specifically requested from time to time in writing by the
Payee with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Collateral Agent at the
time of receipt of such request and then only in accordance with such specific
request.

SECTION 11. Miscellaneous.

11.01 Payment of Expenses, etc. (a) The Payer hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Payee (including, without limitation,
the reasonable fees and disbursements of White & Case LLP and the Lender’s other
counsel and consultants) in connection with the preparation, execution, delivery
and administration of this Agreement and any other Reimbursement Document and
the documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, in connection with the enforcement
of this Agreement and the other Reimbursement Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Payee and the Lenders);
(ii) pay and hold the Payee harmless from and against any and all present and
future stamp, excise and other similar documentary taxes with respect to the
foregoing matters and save the Payee harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to the Payee) to pay such taxes; (iii) pay and hold
the Payee harmless from and against all expenses, claims and liabilities
incurred by the Payee in connection with its financing arrangements, but
excluding principal and interest obligations related thereto (it being
understood and agreed that gross-up obligations in respect of withholding taxes
are not interest obligations for purposes of this exclusion) and (iv) indemnify
the Payee, and its respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (each, an “Indemnified
Person”) from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (x) any investigation, litigation or
other proceeding (whether or not the Payee is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Endeavour Party) related to the entering into and/or performance of this
Agreement or any other Reimbursement Document or the consummation of the
Transaction or any other transactions contemplated herein or in any other
Reimbursement Document or the exercise of any of their rights or remedies
provided herein, or (y) the actual or alleged presence of Hazardous Materials in
the air, surface water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased, used by or operated by Holdings or any
of its Subsidiaries or any of their respective predecessors (but with respect to
formerly owned, leased, used or operated Real Properties, only to the extent
arising from the acts or omissions of Holdings or any of its Subsidiaries), the
generation, storage, transportation, handling or disposal of Hazardous Materials
by Holdings or any of its Subsidiaries or any of their respective predecessors
at any location, whether or not owned, leased, used by or operated by Holdings
or any of its Subsidiaries, the non-compliance by Holdings or any of its
Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any claim under any
Environmental Law asserted against Holdings, any of its Subsidiaries or any of
their respective predecessors or any Real Property at any time owned, leased,
used by or operated by such entity, including, in each case, without limitation,
the reasonable fees and disbursements of counsel and other consultants incurred
in connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the
Indemnified Person to be indemnified (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). To the extent that the
undertaking to indemnify, pay or hold harmless the Payee set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Holdings shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

(b) To the full extent permitted by applicable law, each of Holdings and the
Payer shall not assert, and hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
incidental damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Reimbursement
Document, any other agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Reimbursement Documents or the transactions contemplated
hereby or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

11.02 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: (a) if to the Payer, to Endeavour Energy UK
Limited, 21-31 Woodfield Road, London, W9 2BA, England, Attention: J. Michael
Kirksey, Facsimile: 44 20 7451 2351, with a copy to Endeavour International
Corporation, 811 Main Street, Suite 2100, Houston, Texas 77002, Attention: J.
Michael Kirksey, Facsimile: (713) 307-8794, (b) if to any Endeavour Party (other
than the Payer), c/o Endeavour International Corporation, 811 Main Street,
Suite 2100, Houston, Texas 77002, Attention: J. Michael Kirksey, Facsimile:
(713) 307-8794, (c) if to the Payee, to New Pearl S.a. r.l., 40, avenue
Monterey, L-2163 Luxembourg, Luxembourg, Attention Peter van Opstal, telephone
+352 621491264, electronic mail (Peter.van.Opstal@orangefield.com) or (d) at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall, when
mailed, telegraphed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telecopier, except
that notices and communications to the Payee, and the Payer shall not be
effective until received by the Payee or the Payer, as the case may be.

11.03 Benefit of the Agreement; Assignments; Participations. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither Holdings nor the Payer may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the Payee
and the Collateral Agent.

11.04 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Payee in exercising any right, power or privilege hereunder and no course of
dealing between the Payer or any other Endeavour Party and the Payee shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights, powers and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the Payee
would otherwise have. No notice to or demand on any Endeavour Party in any case
shall entitle any Endeavour Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the Payee
to any other or further action in any circumstances without notice or demand.

11.05 Calculations; Computations. (a) All accounting determinations under this
Agreement and all financial statements to be furnished to the Payee pursuant
hereto shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by Holdings to the Payee).

(b) All computations of interest and Fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or Fees
are payable.

(c) For purposes of any computation determining compliance with any incurrence
or expenditure tests set forth in Sections 7 and/or 8 or with Dollar-based
basket levels appearing in any definitions contained in Section 1.01, any
amounts so incurred, expended or utilized (to the extent incurred, expended or
utilized in a currency other than Dollars) shall be converted into Dollars on
the basis of the Exchange Rates as in effect on the date of such incurrence,
expenditure or utilization under any provision of any such Section or definition
that has an aggregate Dollar limitation provided for therein (and to the extent
the respective incurrence, expenditure or utilization test regulates the
aggregate amount outstanding at any time and it is expressed in terms of
Dollars, all outstanding amounts originally incurred or spent in currencies
other than Dollars shall be converted into Dollars on the basis of the Exchange
Rates as in effect on the date of any new incurrence, expenditure or utilization
made under any provision of any such Section that regulates the Dollar amount
outstanding at any time).

11.06 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT (EXCEPT THAT, IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY ENDEAVOUR
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT MAY BE BROUGHT IN SUCH
COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF HOLDINGS AND THE PAYER
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
HOLDINGS AND THE PAYER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE PAYER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER HOLDINGS OR THE PAYER. EACH OF HOLDINGS AND THE PAYER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO HOLDINGS OR THE PAYER AT ITS
ADDRESS SET FORTH IN SECTION 11.02 AND, IN THE CASE OF SERVICE OF PROCESS TO THE
PAYER, AS PROVIDED IN SECTION 11.18, IN EACH CASE SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF HOLDINGS AND THE PAYER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PAYEE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST HOLDINGS OR THE PAYER IN ANY OTHER JURISDICTION.

(b) EACH OF HOLDINGS AND THE PAYER HEREBY IRREVOCABLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.07 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Payer and the Payee. Delivery of an
executed counterpart hereof by facsimile or electronic transmission shall be as
effective as delivery of any original executed counterpart hereof.

11.08 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

11.09 Amendment or Waiver; etc. Neither this Agreement nor any terms hereof may
be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by the respective Endeavour
Parties party hereto or thereto and the Payee and the Collateral Agent.

11.10 Survival. All indemnities set forth herein including, without limitation,
in Sections 4.02 and 11.01 shall survive the execution, delivery and termination
of this Agreement and the making and repayment of the Obligations.

11.11 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 11.11, Payee agrees that it will not disclose without the prior consent
of the Payer (other than to its employees, auditors, advisors or counsel or to
another Payee if such Payee or such Payee’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 11.11 to the same extent as such Payee) any information with respect to
Holdings or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Reimbursement Document, provided that
any Payee may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this
Section 11.11(a) by the respective Payee, (ii) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such Payee
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to Payee or to comply with a request
by a Governmental Authority, (v) to the Lenders, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 11.11, (vii) in connection with the enforcement of remedies
pursuant to this Agreement and the other Reimbursement Documents, (viii) to any
prospective or actual transferee, pledgee or participant in connection with any
contemplated transfer, pledge or participation of any of the Reimbursement
Obligations or any interest therein by Payee; provided that such prospective
transferee, pledgee or participant agrees to be bound by the confidentiality
provisions contained in this Section 11.11, (ix) to (A) any bank or financial
institution and (B) S&P, Moody’s, Fitch Ratings and/or other ratings agencies,
as Payee deems necessary or appropriate in connection with Payee’s obtaining
financing; provided, however, that such financial institution or ratings agency
shall be informed of the confidentiality of such information and (x) to its
investors or potential investors as Payee reasonably deems necessary or
appropriate; provided, however, that such investors or potential investors shall
be informed of the confidentiality of such information.

(b) Each of Holdings and the Payer hereby acknowledges and agrees that Payee may
share with any of its Affiliates, and such Affiliates may share with Payee, any
information related to Holdings or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of Holdings and its Subsidiaries), provided such Persons shall be subject to the
provisions of this Section 11.11 to the same extent as Payee.

(c) Notwithstanding anything to the contrary contained in this Section, each of
Holdings and the Payer hereby agrees that the Payee the Collateral Agent and
their respective Affiliates may publicize their respective services in
connection with this Agreement and the other Reimbursement Documents and the
transactions contemplated herein, including, without limitation, through
granting interviews with and providing information to the financial press and
other media and by publicizing such services on its web-site or other electronic
medium; provided, however, that none of the Payee, the Collateral Agent nor any
of their respective Affiliates may publicize as contemplated above in this
clause (c) until the earlier to occur of (i) the 5th day following the Effective
Date and (ii) such date as when Holdings shall have publicly announced the
consummation of the Transaction. In addition, each of Holdings and the Payer
hereby authorizes the Collateral Agent to place a customary “tombstone”
advertisement regarding this Agreement and the transactions contemplated herein
related hereto in publications of its choice at the Payer’s expense.

11.12 Process Agent. (a) Each Endeavour Party hereby irrevocably and
unconditionally appoints CT Corporation with an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, and its successors hereunder (the
“Process Agent”), as its agent to receive on behalf of such Endeavour Party and
its property all writs, claims, process, and summonses in any action or
proceeding brought against such Endeavour Party in the State of New York. Such
service may be made by mailing or delivering a copy of such process to any
Endeavour Party in care of the Process Agent at the address specified above for
the Process Agent, and such Endeavour Party irrevocably authorizes and directs
the Process Agent to accept such service on its behalf. Failure by the Process
Agent to give notice to the applicable Endeavour Party, or failure of the
applicable Endeavour Party, to receive notice of such service of process shall
not impair or affect the validity of such service on the Process Agent or any
such Endeavour Party, or of any judgment based thereon. Each Endeavour Party
covenants and agrees that it shall take any and all reasonable action, including
the execution and filing of any and all documents that may be necessary to
continue the designation of the Process Agent above in full force and effect,
and to cause the Process Agent to act as such. Each Endeavour Party hereto
further covenants and agrees to maintain at all times an agent with offices in
New York City to act as its Process Agent. Nothing herein shall in any way be
deemed to limit the ability to serve any such writs, process or summonses in any
other manner permitted by applicable law.

(b) Each Endeavour Party that is not incorporated in England and Wales and that
has executed, or will on the Effective Date execute, any Reimbursement Document
governed by the law of England and Wales irrevocably and unconditionally
appoints the Payer, with an office on the date hereof at 114 St. Martin’s Lane,
London WC2N 4BE, England, and its successors hereunder (the “UK Process Agent”),
as its agent to receive on behalf of such Endeavour Party and its property all
writs, claims, process, and summonses in any action or proceeding brought
against such Endeavour Party in England and Wales. Such service may be made by
mailing or delivering a copy of such process to any Endeavour Party in care of
the U.K. Process Agent at the address specified above for the U.K. Process
Agent, and such Endeavour Party irrevocably authorizes and directs the UK
Process Agent to accept such service on its behalf. Failure by the UK Process
Agent to give notice to such Endeavour Party, or failure of such Endeavour
Party, to receive notice of such service of process shall not impair or affect
the validity of such service on the UK Process Agent or any such Endeavour
Party, or of any judgment based thereon. Each such Endeavour Party covenants and
agrees that it shall take any and all reasonable action, including the execution
and filing of any and all documents that may be necessary to continue the
designation of the U.K. Process Agent above in full force and effect, and to
cause the U.K. Process Agent to act as such. Each such Endeavour Party hereto
further covenants and agrees to maintain at all times an agent with offices in
England to act as its UK Process Agent. Nothing herein shall in any way be
deemed to limit the ability to serve any such writs, process or summonses in any
other manner permitted by applicable law.

11.13 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Reimbursement
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Payee could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Endeavour
Parties in respect of any such sum due from it to the Payee hereunder or under
the other Reimbursement Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Payee of any sum adjudged to be so due in the Judgment
Currency, the Payee may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Payee
from the Endeavour Parties in the Agreement Currency, the Endeavour Parties
agree, jointly and severally, as a separate obligation and notwithstanding any
such judgment, to indemnify the Payee or the Person to whom such obligation was
owing against such loss.

11.14 Maximum Lawful Rate. Notwithstanding anything to the contrary contained in
this Agreement, the interest paid or agreed to be paid under this Agreement
shall not exceed the maximum rate of non-usurious interest permitted by
applicable law (the “Maximum Rate”). If the Payee shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans, or, if it exceeds such unpaid principal, refunded to
the Payer. In determining whether the interest contracted for, charged, or
received by the Payee exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 12. Holdings Guaranty.

12.01 Guaranty. In order to induce the Payee to enter into this Agreement,
Holdings hereby agrees with the Guaranteed Parties as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations of the Payer to the
Guaranteed Parties. If any or all of the Guaranteed Obligations of the Payer to
the Guaranteed Parties becomes due and payable hereunder, Holdings,
unconditionally and irrevocably, promises to pay such indebtedness to the Payee
and/or the other Guaranteed Parties, or order, on demand, together with any and
all expenses which may be incurred by the Payee and the other Guaranteed Parties
in collecting any of the Guaranteed Obligations. If claim is ever made upon any
Guaranteed Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Payer), then and in such event Holdings agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Holdings Guaranty or other
instrument evidencing any liability of the Payer, and Holdings shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

12.02 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Parties whether or not due or payable by the Payer upon the
occurrence of any of the events specified in Section 9.05, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Parties, or
order, on demand, in lawful money of the United States.

12.03 Nature of Liability. The liability of Holdings hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and the liability of Holdings hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
the Payer or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Payer, or (e) any payment made to any
Guaranteed Party on the Guaranteed Obligations which any such Guaranteed Party
repays to the Payer pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and Holdings waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding, or (f) any action or inaction by the Guaranteed Parties
as contemplated in Section 12.05, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

12.04 Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or the
Payer, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other guarantor, any other
party or the Payer and whether or not any other guarantor, any other party or
the Payer be joined in any such action or actions. Holdings waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Payer or other circumstance which operates to toll any statute of limitations as
to the Payer shall operate to toll the statute of limitations as to Holdings.

12.05 Authorization. Holdings authorizes the Guaranteed Parties without notice
or demand (except as shall be required by applicable statute and cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Holdings
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against the Payer, any other
Endeavour Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Payer,
other Endeavour Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Payer to its creditors other than the Guaranteed Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Payer to the Guaranteed Parties regardless of what liability
or liabilities of the Payer remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify or supplement this Agreement, or any of such
other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guaranty.

12.06 Reliance. It is not necessary for any Guaranteed Party to inquire into the
capacity or powers of Holdings or any of its Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

12.07 Subordination. Any indebtedness of Payer now or hereafter owing to
Holdings is hereby subordinated to the Guaranteed Obligations owing to the
Guaranteed Creditors; and if Payee so requests at a time when an Event of
Default exists, all such indebtedness of Payer to Holdings shall be collected,
enforced and received by Holdings for the benefit of the Guaranteed Creditors
and be paid over to Payee on behalf of the Guaranteed Creditors on account of
the Guaranteed Obligations to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of Holdings under the other provisions of
this Holdings Guaranty. Prior to the transfer by Holdings of any note or
negotiable instrument evidencing any such indebtedness of Payer to Holdings,
Holdings shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, Holdings hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Holdings Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

12.08 Waiver. (a) Holdings waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Party to
(i) proceed against the Payer, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Payer, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Party’s power whatsoever. Holdings waives any defense based on or arising out of
any defense of the Payer, any other guarantor or any other party, other than
payment of the Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of the Payer, Holdings, any other guarantor or any
other party, or the validity, legality or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Payer other than payment of the Guaranteed Obligations
to the extent of such payment. The Guaranteed Parties may, at their election,
foreclose on any security held by the Payee or any other Guaranteed Party by one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Parties
may have against the Payer or any other party, or any security, without
affecting or impairing in any way the liability of Holdings hereunder except to
the extent the Guaranteed Obligations have been paid. Holdings waives any
defense arising out of any such election by the Guaranteed Parties, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Holdings against the Payer or any other
party or any security.

(b) Holdings waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guaranty,
notices making any claim or demand in Holdings, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations, and
promptness in commencing suit against any party. Holdings assumes all
responsibility for being and keeping itself informed of the Payer’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which Holdings assumes and incurs hereunder, and agrees that neither the
Payee nor any of the other Guaranteed Parties shall have any duty to advise
Holdings of information known to them regarding such circumstances or risks.

(c) Holdings waives any defense (i) based on any lack of authority of the
officers, directors, partners, or agents purporting to act on behalf any of its
Subsidiaries or any principal of any of its Subsidiaries or any defect in the
formation of any of its Subsidiaries or any principal thereof, (ii) based on the
application by the Payer of the proceeds of the Reimbursement Obligations for
purposes other than the purposes represented by the Payer to the Payee,
(iii) based on any statute or rule of law that provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal, (iv) based on a Payee’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111 subdivision (b)(2) of the Bankruptcy Code or any successor statute
and (v) any borrowing or any grant of security interest under Section 364 of the
Bankruptcy Code.

12.09 Payments. All payments made by Holdings pursuant to this Section 11 shall
be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 4.01 and 4.02.

12.10 Maximum Liability. It is the desire and intent of Holdings and the
Guaranteed Parties that this Holdings Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Holdings Guaranty shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Holdings’ obligations
under this Holdings Guaranty shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

ENDEAVOUR INTERNATIONAL CORPORATION

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Chief Financial Officer


ENDEAVOUR ENERGY UK LIMITED

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Authorized Signatory


1

NEW PEARL S.à R.L.,
As Payee

By:/s/ Peter van Opstel
Name: Peter van Opstel
Title: Attorney


2

CYAN PARTNERS, LP,
as Collateral Agent

By: /s/ Jonathan Tunis
Name: Jonathan Tunis
Title: Managing Director


3